Exhibit 10.1

AMENDMENT AND RESTATEMENT AGREEMENT dated as of May 25, 2017 (this “Amendment”)
to the Credit Agreement dated as of May 20, 2011 (as amended by the First
Amendment dated as of May 15, 2012, the Second Amendment dated as of March 31,
2014 and the Third Amendment dated as of March 3, 2015, and as further amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Credit Agreement”) among NEWMONT MINING CORPORATION (the
“Borrower”), the Lenders party thereto and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

WHEREAS, in accordance with Section 2.21 of the Existing Credit Agreement, the
Borrower hereby requests (a) an extension of the Maturity Date from March 3,
2020 to May 25, 2022 (such date, the “Extended Maturity Date”) and (b) certain
other amendments to the terms of the Existing Credit Agreement, in each case as
set forth below; and

WHEREAS this Amendment is a Maturity Date Extension Request contemplated by
Section 2.21(a) of the Existing Credit Agreement;

NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1.    Defined Terms. (a) Capitalized terms used but not otherwise
defined herein (including in the recitals hereto) have the meanings assigned to
them in the Existing Credit Agreement or the Restated Credit Agreement (as
defined below), as the context may require. The interpretive provisions
specified in Section 1.03 of the Existing Credit Agreement shall also apply to
this Amendment, mutatis mutandis.

(b)    The Commitments outstanding immediately prior to the Amendment Effective
Date (as defined below) are referred to herein as “Existing Commitments” and the
Revolving Loans, if any, outstanding immediately prior to the Amendment
Effective Date are referred to herein as “Existing Revolving Loans”.

SECTION 2.    Regarding the Extended Commitments. (a) On the terms and subject
to the conditions set forth herein, effective as of the Amendment Effective
Date, each Lender (including any Replacement Lender (as defined below)) that
executes and delivers a signature page to this Amendment (an “Extending Lender”)
agrees that the Maturity Date with respect to all of its Commitments reflected
on Schedule A hereto (including all the Assigned Commitments (as defined below)
of any Replacement Lender) shall be extended to the Extended Maturity Date (the
“Extended Commitments”) and that the maturity date of all the Existing Revolving
Loans of each Extending Lender (including in the case of each Replacement
Lender, any Existing Revolving Loans acquired pursuant to Assigned Commitments
as contemplated by Section 2(c) below), shall be extended to the Extended
Maturity Date (such Revolving Loans, the “Extended Revolving Loans”).



--------------------------------------------------------------------------------

(b)    The initial Interest Period applicable to each Extended Revolving Loan
that is a Eurodollar Loan shall be the then-current Interest Period applicable
to the Existing Revolving Loan that has been extended.

(c)    Any Lender that is a Declining Lender with respect to all or any portion
of its Existing Commitment, as contemplated by Section 2.21(b) of the Existing
Credit Agreement, will be and is hereby required by the Borrower to assign such
portion of its Existing Commitment that it has not elected to extend (each such
portion, an “Assigned Commitment”), along with a proportionate amount of its
Existing Revolving Loans, to a Lender or other financial institution that agrees
to extend the Maturity Date of the Assigned Commitment (a “Replacement Lender”)
in accordance with the provisions of Sections 2.19(b) and 9.04 of the Existing
Credit Agreement. Schedule B hereto sets forth the amount of Existing
Commitments of each Declining Lender, if any, to be assigned to Replacement
Lenders, and Schedule A hereto sets forth the Commitments of each Extending
Lender (including any Replacement Lender), after giving effect to all such
assignments. Each such assignment shall be consummated on the Amendment
Effective Date, and on such date the Replacement Lender and the Borrower shall
pay to the Administrative Agent, for the account of such Declining Lender, the
amounts required to be paid to such Declining Lender by Section 2.19(b) of the
Existing Credit Agreement in connection with such assignment. If the Existing
Commitments of any Lender that is also a Declining Lender shall have been
extended pursuant to Section 2(a) in part but not in whole, the assignment to a
Replacement Lender of Existing Revolving Loans not attributable to the Extended
Commitments shall be effected ratably among the Borrowings of Existing Revolving
Loans held by such Extending Lender immediately prior to giving effect to such
extension, with each Revolving Loan transferred in connection with the Assigned
Commitment being of the same Type and having the same Interest Period as the
corresponding Existing Revolving Loan being extended. Except as expressly
otherwise provided herein, a Replacement Lender shall be deemed to be an
Extending Lender and any Assigned Commitment shall constitute an Extended
Commitment.

(d)    Each of JPMorgan Chase Bank, N.A., in its capacities as Administrative
Agent, Swingline Lender and an Issuing Bank, and U.S. Bank, National
Association, BNP Paribas and The Bank of Tokyo-Mitsubishi UFJ, Ltd., each in its
capacity as an Issuing Bank, hereby consents to this Amendment and confirms that
each Replacement Lender not already a Lender under the Existing Credit Agreement
prior to the Amendment Effective Date is satisfactory to it and each such
Issuing Bank agrees that the Extended Maturity Date shall apply to it and
Letters of Credit issued by it for purposes of Section 2.06(c) of the Restated
Credit Agreement.

(e)    None of the transactions set forth in this Section 2 constitutes, or
shall be deemed to be, a payment, prepayment, termination or novation of any
Existing Revolving Loan or Existing Commitment unless specifically set forth
herein, it being understood that this Section 2 merely effects a modification of
the maturity and certain other terms of the Existing Revolving Loans and
Existing Commitments made and outstanding under the Existing Credit Agreement
and the assignment of the Existing Revolving Loans and Existing Commitments of
each Declining Lender to the

 

2



--------------------------------------------------------------------------------

Replacement Lenders, and that such Revolving Loans and Commitments shall
continue to be in effect and outstanding under the Restated Credit Agreement on
the terms and subject to the conditions set forth herein and therein.

SECTION 3.    Amendment and Restatement of the Existing Credit Agreement.
Effective as of the Amendment Effective Date:

(a)    The Existing Credit Agreement (excluding all exhibits thereto, each of
which shall remain as in effect immediately prior to the Amendment Effective
Date) is hereby amended and restated in its entirety in the form of the Amended
and Restated Credit Agreement set forth on Exhibit A hereto (the Existing Credit
Agreement, as so amended and restated, being referred to as the “Restated Credit
Agreement”).

(b)    Each Schedule to the Existing Credit Agreement is hereby amended and
restated in the form of the corresponding Schedule attached to the form of
Restated Credit Agreement attached hereto.

SECTION 4.    Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, the Borrower hereby represents and warrants to the
Administrative Agent and the Lenders that:

(a)    (x) the transactions set forth herein are within the Borrower’s corporate
powers and have been duly authorized by all necessary corporate and, if
required, stockholder action and (y) this Amendment has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;

(b)    on the Amendment Effective Date and immediately after giving effect to
this Amendment, no Default has occurred or is continuing; and

(c)    on and as of the Amendment Effective Date, all representations and
warranties of the Borrower set forth in the Restated Credit Agreement are true
and correct in all material respects (other than to the extent qualified by
materiality or “Material Adverse Effect”, in which case such representations are
true and correct in all respects) (except to the extent expressly made as of
another date, in which case such representations and warranties were true and
correct in all material respects as of such other date).

SECTION 5.    Effectiveness. This Amendment shall become effective as of the
first date (the “Amendment Effective Date”) on which each of the following
conditions has been satisfied:

(a)    The Administrative Agent shall have received counterparts hereof
(including consents hereto, if applicable) duly executed and delivered by the

 

3



--------------------------------------------------------------------------------

Borrower and Lenders collectively representing the Required Lenders, each
Extending Lender (including each Replacement Lender), the Swingline Lender, each
Issuing Bank and the Administrative Agent.

(b)    The conditions set forth in paragraphs (a) and (b) of Section 4.02 of the
Restated Credit Agreement (solely for the purposes of this Section 5(b), without
giving effect to the first parenthetical set forth in Section 4.02(a)) shall be
satisfied on and as of the Amendment Effective Date and the Administrative Agent
shall have received a certificate by the President, a Vice President or a
Financial Officer of the Borrower, dated the Amendment Effective Date, to such
effect.

(c)    The Administrative Agent shall have received such customary documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower and
the Guarantor and the authorization of the transactions contemplated hereby by
the Borrower and the Guarantor, all in form and substance reasonably
satisfactory to the Administrative Agent.

(d)    The Guarantor shall have entered into a reaffirmation agreement in form
and substance reasonably satisfactory to the Administrative Agent.

(e)    The assignment and assumption of the Assigned Commitments (if any)
contemplated by Section 2(c) shall have been consummated and the Administrative
Agent shall have received the payments for the accounts of the Declining
Lenders, if any, contemplated by Section 2(c).

(f)    The Administrative Agent shall have received payment from the Borrower,
(i) for the account of each Replacement Lender an upfront fee in an aggregate
amount equal to 0.175% of each Replacement Lender’s allocated Assigned
Commitments (or, if less, the excess of such Lender’s aggregate Commitments
after giving effect to this Amendment over its Existing Commitments) and
(ii) for the account of each Extending Lender, an extension fee (the “Extension
Fee”) in an aggregate amount equal to 0.075% of such Extending Lender’s Extended
Commitments (which, for purposes of determining the Extension Fee, shall be
deemed not to include the Assigned Commitments, if any, of such Extending
Lender).

(g)    The Borrower shall have paid all other fees and other amounts due and
payable including (i) to the extent invoiced, payment or reimbursement of all
fees and expenses (including the reasonable fees, charges and disbursements of
counsel) required to be paid or reimbursed by any Loan Party to the
Administrative Agent or the Arrangers in connection with the Amendment and the
transactions contemplated hereby or under Section 9.03 of the Existing Credit
Agreement and (ii) all accrued and unpaid interest and fees with respect to all
Revolving Loans and Commitments outstanding on the Amendment Effective Date
immediately prior to giving effect to this Amendment.

 

4



--------------------------------------------------------------------------------

(h)    The Replacement Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act to the extent requested at least 10 days prior to the Amendment
Effective Date.

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Effective Date and such notice shall be conclusive and binding.
Notwithstanding the foregoing, this Amendment shall not become effective, and
the obligations of the Lenders to make, fund or extend Loans as provided for
herein will automatically terminate, if each of the conditions set forth or
referred to in this Section 5 has not been satisfied at or prior to 5:00 p.m.,
New York City time, on May 25, 2017 (it being understood that any such failure
of this Amendment to become effective will not affect any rights or obligations
of any Person under the Existing Credit Agreement). Without limiting the
generality of the provisions of Article VIII of the Restated Credit Agreement,
for purposes of determining compliance with the conditions specified in this
Section 5, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or be satisfied with, each document or other
matter required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Amendment Effective Date
specifying its objection thereto.

SECTION 6.    Effect of Amendment. (a) Except as expressly set forth herein or
in the Restated Credit Agreement, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders, the Swingline Lender, the Issuing Banks or the
Administrative Agent under the Existing Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other provision of the Existing Credit
Agreement or of any other Loan Document, all of which are ratified and affirmed
in all respects and shall continue in full force and effect. Nothing herein
shall be deemed to establish a precedent for purposes of interpreting the
provisions of the Existing Credit Agreement or the Restated Credit Agreement or
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement, the Restated Credit
Agreement or any other Loan Document in similar or different circumstances.

(b)    On the terms and subject to the conditions set forth herein, effective as
of the Amendment Effective Date, for all purposes of the Loan Documents, (i) the
Extended Commitments shall constitute “Commitments”, (ii) each Extended
Revolving Loan shall constitute a “Revolving Loan” and a “Loan” and (iii) each
Extending Revolving Lender and Replacement Lender shall, in respect of its
Extended Revolving Credit Commitments, be a “Consenting Lender” and a “Lender”
and shall have all the rights and obligations of a Lender holding a Commitment
under the Restated Credit Agreement. Except to the extent provided in the
Restated Credit Agreement, the terms and conditions of the Extended Commitments
shall be identical to those of the Existing Commitments.

 

5



--------------------------------------------------------------------------------

(c)    On and after the Amendment Effective Date, each reference in the Restated
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Existing Credit Agreement in any other
Loan Document shall be deemed a reference to the Restated Credit Agreement.
Insofar as it provides for the extension of the Maturity Date applicable to the
Existing Commitments and Existing Revolving Loans, this Amendment shall be
deemed to be a “Maturity Date Extension Request” for all purposes of the
Existing Credit Agreement and the other Loan Documents and shall constitute an
amendment permitted under Section 2.21(f) of the Existing Credit Agreement. This
Amendment shall constitute a “Loan Document” for all purposes of the Restated
Credit Agreement and the other Loan Documents.

(d)    Each of the parties to this Amendment hereby acknowledges and agrees that
on the Amendment Effective Date, each Lender (or affiliate of such Lender, as
applicable) immediately prior to such effectiveness will automatically and
without further act be deemed to have assigned or to have assumed, as the case
may be, Commitments under the Restated Credit Agreement and participations under
the Restated Credit Agreement in outstanding Letters of Credit such that, after
giving effect to the effectiveness of this Amendment and each such deemed
assignment and assumption of Commitments and participations, the percentage of
the aggregate outstanding (A) Commitments under the Restated Credit Agreement
and (B) participations under the Restated Credit Agreement in Letters of Credit
held by each Lender (or affiliate of such Lender, as applicable) will equal such
Lender’s (or such affiliate’s) pro rata share of the aggregate amount of
Commitments as set forth on Schedule 2.01 of the Restated Credit Agreement.

(e)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Amendment Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Existing Credit Agreement as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

SECTION 7.    Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 8.    Counterparts; Integration; Effectiveness. This Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging shall be effective as delivery
of a manually executed counterpart of this Amendment.

 

6



--------------------------------------------------------------------------------

SECTION 9. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

SECTION 10. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment,
including the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore LLP, counsel for the Administrative Agent, as well as all other
out-of-pocket expenses payable under the Existing Credit Agreement that have not
yet been reimbursed to the extent such fees and expenses are invoiced prior to
the Amendment Effective Date.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

NEWMONT MINING CORPORATION, by  

/s/ Joshua P. Hallenbeck

  Name:   Joshua P. Hallenbeck   Title:   Vice President, Finance and Treasurer

 

[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Swingline
Lender and Issuing Bank, by  

/s/ James Shender

  Name:   James Shender   Title:   Vice President

 

[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, individually and as Issuing Bank, by  

/s/ Glenn Leyrer

  Name:   Glenn Leyrer   Title:   Vice President

 

[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS, individually and as Issuing Bank, by  

/s/ Brendan Heneghan

  Name:   Brendan Heneghan   Title:   Director by  

/s/ Ade Adedeji

  Name:   Ade Adedeji   Title:   Vice President

 

[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., individually and as Issuing Bank, by  

/s/ Mark Maloney

  Name:   Mark Maloney   Title:   Authorized Signatory

 

[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

OF NEWMONT MINING CORPORATION

 

Name of Lender: Bank of Montreal, Chicago Branch   By  

/s/ Brian L. Banke

    Name:   Brian L. Banke     Title:   Managing Director For any Lender
requiring a second signature line: Name of Lender:  

 

  By  

 

    Name:     Title:



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

OF NEWMONT MINING CORPORATION

 

Name of Lender: Citibank, N.A.   By  

/s/ Michael Vondriska

    Name:   Michael Vondriska     Title:   Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

OF NEWMONT MINING CORPORATION

 

Credit Suisse AG, Cayman Islands Branch, as a Lender   By  

/s/ Robert Hetu

    Name:   Robert Hetu     Title:   Authorized Signatory   By  

/s/ Lea Baerlocher

    Name:   Lea Baerlocher     Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

OF NEWMONT MINING CORPORATION

 

Mizuho Bank (USA)   By  

/s/ Donna DeMagistris

    Name:   Donna DeMagistris     Title:   Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

OF NEWMONT MINING CORPORATION

 

Name of Lender: Sumitomo Mitsui Banking Corporation   By  

/s/ Katsuyuki Kubo

    Name:   Katsuyuki Kubo     Title:   Managing Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

OF NEWMONT MINING CORPORATION

 

Name of Lender: The Bank of Nova Scotia   By  

/s/ Ian Stephenson

    Name:   Ian Stephenson     Title:   Managing Director For any Lender
requiring a second signature line: Name of Lender: The Bank of Nova Scotia   By
 

/s/ Patricia Cernes-Banner

    Name:   Patricia Cernes-Banner     Title:   Associate Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

OF NEWMONT MINING CORPORATION

 

Name of Lender: Toronto Dominion (New York) LLC   By  

/s/ Elisa Pileggi

    Name:   Elisa Pileggi     Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

OF NEWMONT MINING CORPORATION

 

Name of Lender: ABN AMRO Capital USA LLC   By  

/s/ Robert Doyle

    Name:   Robert Doyle     Title:   Vice President For any Lender requiring a
second signature line: Name of Lender: ABN AMRO Capital USA LLC   By  

/s/ Urvashi Zutshi

    Name:   Urvashi Zutshi     Title:   Managing Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

OF NEWMONT MINING CORPORATION

 

Name of Lender: Australia and New Zealand Banking Group Limited   By  

/s/ Joshua H. Landau

    Name:   Joshua H. Landau     Title:   Head of Financial Institutions Group -
America



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

OF NEWMONT MINING CORPORATION

 

Royal Bank of Canada   By  

/s/ Stam Fountoulakis

    Name:   Stam Fountoulakis     Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

OF NEWMONT MINING CORPORATION

 

Standard Chartered Bank   By  

/s/ Daniel Mattern

    Name:   Daniel Mattern     Title:   Associate Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

OF NEWMONT MINING CORPORATION

 

Name of Lender: Westpac Banking Corporation   By  

/s/ David Arthurson

    Name:   David Arthurson     Title:   Associate Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

OF NEWMONT MINING CORPORATION

 

Name of Lender: Banco Bilbao Vizcaya Argentaria, S.A. New York Branch   By  

/s/ Bryan Crowley

    Name:   Bryan Crowley     Title:   Managing Director   By  

/s/ Cara Younger

    Name:   Cara Younger     Title:   Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

OF NEWMONT MINING CORPORATION

 

Name of Lender: Canadian Imperial Bank of Commerce   By  

/s/ Jens Paterson

    Name:   Jens Paterson     Title:   Executive Director For any Lender
requiring a second signature line: Name of Lender: Canadian Imperial Bank of
Commerce   By  

/s/ Kazim Mehdi

    Name:   Kazim Mehdi     Title:   Executive Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

OF NEWMONT MINING CORPORATION

 

Name of Lender: Export Development Canada   By  

/s/ Shaun Enright

    Name:   Shaun Enright     Title:   Financing Manager For any Lender
requiring a second signature line: Name of Lender: Export Development Canada  
By  

/s/ Chelsea Nesbitt

    Name:   Chelsea Nesbitt     Title:   Senior Associate



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

OF NEWMONT MINING CORPORATION

 

Name of Lender: Goldman Sachs Bank USA   By  

/s/ Annie Carr

    Name:   Annie Carr     Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

AMENDMENT AND RESTATEMENT AGREEMENT

OF NEWMONT MINING CORPORATION

 

Name of Lender: National Bank of Canada   By  

/s/ Allan Fordyce

    Name:   Allan Fordyce     Title:   Managing Director For any Lender
requiring a second signature line: Name of Lender: National Bank of Canada   By
 

/s/ David Torrey

    Name:   David Torrey     Title:   Managing Director



--------------------------------------------------------------------------------

Schedule A

Commitments

 

Bank

   Extension Commitment  

JPMorgan Chase Bank, N.A.

   $ 175,000,000  

Bank of Montreal, Chicago Branch

   $ 175,000,000  

BNP Paribas

   $ 175,000,000  

Citibank, N.A.

   $ 175,000,000  

Credit Suisse AG, Cayman Islands Branch

   $ 175,000,000  

Mizuho Bank (USA)

   $ 175,000,000  

Sumitomo Mitsui Banking Corporation

   $ 175,000,000  

The Bank of Nova Scotia

   $ 175,000,000  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 175,000,000  

Toronto Dominion (New York) LLC

   $ 175,000,000  

U.S. Bank National Association

   $ 175,000,000  

ABN AMRO Capital USA LLC

   $ 115,000,000  

Australia and New Zealand Banking Group Limited

   $ 115,000,000  

Royal Bank of Canada

   $ 115,000,000  

Standard Chartered Bank

   $ 115,000,000  

Westpac Banking Corporation

   $ 115,000,000  

Banco Bilbao Vizcaya Argentaria S.A.

   $ 100,000,000  

Canadian Imperial Bank of Commerce

   $ 100,000,000  

Export Development Canada

   $ 100,000,000  

Goldman Sachs Bank USA

   $ 100,000,000  

National Bank of Canada

   $ 100,000,000     

 

 

 

TOTAL:

   $ 3,000,000,000     

 

 

 



--------------------------------------------------------------------------------

Schedule B

Assigned Commitments

HSBC Bank USA, National Association, with respect to its $175,000,000
commitment, which is assigned to Lenders as reflected on Schedule A.

Societe Generale, with respect to its $115,000,000 commitment, which is assigned
to Lenders as reflected on Schedule A.

Bank of America, N.A., with respect to its $100,000,000 commitment, which is
assigned to Lenders as reflected on Schedule A.

UBS AG, Stamford Branch, with respect to its $100,000,000 commitment, which is
assigned to Lenders as reflected on Schedule A.



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

CREDIT AGREEMENT

dated as of

May 20, 2011

as amended and restated as of

May 25, 2017

among

NEWMONT MINING CORPORATION,

The Lenders Party Hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

 

BANK OF MONTREAL, CHICAGO BRANCH, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., THE
BANK OF NOVA SCOTIA, BNP PARIBAS, CITIBANK, N.A., CREDIT SUISSE SECURITIES (USA)
LLC, MIZUHO BANK (USA), SUMITOMO MITSUI BANKING CORPORATION, TORONTO DOMINION
(NEW YORK) LLC and U.S. BANK NATIONAL ASSOCIATION,

as Co-Syndication Agents

and

ABN AMRO CAPITAL USA LLC, AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, ROYAL
BANK OF CANADA, STANDARD CHARTERED BANK and WESTPAC BANKING CORPORATION,

as Co-Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A., BANK OF MONTREAL, CHICAGO BRANCH, THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., THE BANK OF NOVA SCOTIA, BNP PARIBAS, CITIGROUP
GLOBAL MARKETS INC., CREDIT SUISSE SECURITIES (USA) LLC, MIZUHO BANK (USA),
SUMITOMO MITSUI BANKING CORPORATION, TORONTO DOMINION (NEW YORK) LLC and U.S.
BANK NATIONAL ASSOCIATION, each in its capacity as joint lead arranger and joint
bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   Definitions   SECTION 1.01.   Defined Terms      1  
SECTION 1.02.   Classification of Loans and Borrowings      23   SECTION 1.03.  
Terms Generally      23   SECTION 1.04.   Accounting Terms; GAAP      23  
ARTICLE II   The Credits   SECTION 2.01.   Commitments      24   SECTION 2.02.  
Loans and Borrowings      24   SECTION 2.03.   Requests for Revolving Borrowings
     25   SECTION 2.04.   Competitive Bid Procedure      26   SECTION 2.05.  
Swingline Loans      28   SECTION 2.06.   Letters of Credit      29   SECTION
2.07.   Funding of Borrowings      36   SECTION 2.08.   Interest Elections     
37   SECTION 2.09.   Termination and Reduction of Commitments; Increase of
Commitments      38   SECTION 2.10.   Repayment of Loans; Evidence of Debt     
40   SECTION 2.11.   Prepayment of Loans      41   SECTION 2.12.   Fees      42
  SECTION 2.13.   Interest      43   SECTION 2.14.   Alternate Rate of Interest
     44   SECTION 2.15.   Increased Costs      44   SECTION 2.16.   Break
Funding Payments      46   SECTION 2.17.   Taxes      47   SECTION 2.18.  
Payments Generally; Pro Rata Treatment; Sharing of Set-offs      51   SECTION
2.19.   Mitigation Obligations; Replacement of Lenders      52   SECTION 2.20.  
Defaulting Lenders      54   SECTION 2.21.   Extension of Maturity Date      56
 

 

i



--------------------------------------------------------------------------------

ARTICLE III   Representations and Warranties   SECTION 3.01.   Organization;
Powers      58   SECTION 3.02.   Authorization; Enforceability      58   SECTION
3.03.   Governmental Approvals; No Conflicts      59   SECTION 3.04.   Financial
Condition; No Material Adverse Change      59   SECTION 3.05.   Properties     
59   SECTION 3.06.   Litigation and Environmental Matters      60   SECTION
3.07.   Compliance with Laws and Agreements      60   SECTION 3.08.   Investment
Company Status      60   SECTION 3.09.   Taxes      60   SECTION 3.10.   ERISA
     60   SECTION 3.11.   Disclosure      61   SECTION 3.12.   Federal
Regulations      61   SECTION 3.13.   Subsidiaries      61   SECTION 3.14.  
Anti-Corruption Laws and Sanctions      61   SECTION 3.15.   Anti-Terrorism
Laws; USA PATRIOT Act      62   ARTICLE IV   Conditions   SECTION 4.01.  
[Reserved]      62   SECTION 4.02.   Each Credit Event      62   ARTICLE V  
Affirmative Covenants   SECTION 5.01.   Financial Statements and Other
Information      63   SECTION 5.02.   Notices of Material Events      64  
SECTION 5.03.   Existence; Conduct of Business      65   SECTION 5.04.   Payment
of Obligations      65   SECTION 5.05.   Maintenance of Properties; Insurance   
  65   SECTION 5.06.   Books and Records; Inspection Rights      65   SECTION
5.07.   Compliance with Laws      66   SECTION 5.08.   Use of Proceeds      66  
SECTION 5.09.   Further Assurances      66   ARTICLE VI   Negative Covenants  
SECTION 6.01.   Consolidated Indebtedness      66   SECTION 6.02.   Liens     
66   SECTION 6.03.   Fundamental Changes      68   SECTION 6.04.  
Anti-Corruption Laws      68  

 

ii



--------------------------------------------------------------------------------

ARTICLE VII   Events of Default   ARTICLE VIII   The Administrative Agent  
ARTICLE IX   Miscellaneous  

SECTION 9.01.

 

Notices

     75  

SECTION 9.02.

 

Waivers; Amendments

     76  

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

     77  

SECTION 9.04.

 

Successors and Assigns

     79  

SECTION 9.05.

 

Survival

     83  

SECTION 9.06.

 

Integration; Effectiveness

     83  

SECTION 9.07.

 

Severability

     83  

SECTION 9.08.

 

Right of Setoff

     83  

SECTION 9.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     84  

SECTION 9.10.

 

WAIVER OF JURY TRIAL

     84  

SECTION 9.11.

 

Headings

     85  

SECTION 9.12.

 

Confidentiality

     85  

SECTION 9.13.

 

USA PATRIOT Act

     86  

SECTION 9.14.

 

Release of Newmont USA as a Guarantor

     86  

SECTION 9.15.

 

No Fiduciary Relationship

     86  

SECTION 9.16.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     87   ARTICLE X   Treatment of Loans for Purposes of Regulation U  

SECTION 10.01.

 

Treatment for Purposes of Regulation U

     87  

SECTION 10.02.

 

Allocation of Credit

     88  

SECTION 10.03.

 

Allocation of Collateral

     88  

SECTION 10.04.

 

Allocation of Payments

     89  

SECTION 10.05.

 

Information

     89  

SECTION 10.06.

 

Individual Lender Responsibility

     90  

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 2.01 — Commitments

Schedule 3.06 — Disclosed Matters

Schedule 3.13 — Subsidiaries

Schedule 6.02 — Existing Liens

EXHIBITS:

Exhibit A

  

Form of Assignment and Acceptance

Exhibit B

  

Form of Assumption Agreement

Exhibit C

  

Form of U.S. Tax Certificate

Exhibit D

  

Form of Guarantee Agreement

Exhibit E

  

Form of Maturity Date Extension Request

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of May 20, 2011, as amended and restated as of May 25,
2017 (this “Agreement”), among NEWMONT MINING CORPORATION, a Delaware
corporation (the “Borrower”), the Lenders party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.

The Borrower, the Administrative Agent and the lenders party thereto previously
entered into a Credit Agreement, dated as of May 20, 2011 (as amended, amended
and restated, supplemented or otherwise modified prior to the date hereof, the
“Original Credit Agreement”), pursuant to which the lenders thereunder agreed to
extend certain credit to the Borrower.

Pursuant to the Amendment and Restatement Agreement, the Borrower has requested,
and the Administrative Agent and the lenders party thereto have agreed, to amend
and restate the Original Credit Agreement on the terms and conditions contained
herein and in the Amendment and Restatement Agreement. Accordingly, the parties
hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Additional Credit Assumption Agreement” means an additional credit assumption
agreement, in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower, among the Borrower, the Administrative Agent and one or
more Additional Credit Lenders.

“Additional Credit Commitments” means the Commitment of any Lender (including
any increase to a Lender’s then existing Commitment), established pursuant to
Section 2.09(d), to make Loans to the Borrower.

“Additional Credit Lenders” means a Lender with Additional Credit Commitments
(or a Person that will become such a Lender pursuant to Section 2.09(d)).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1.00%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

1



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, or any successor thereto
appointed in accordance with Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning ascribed to such term in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1.00% per annum and (c) the Adjusted LIBO Rate on such day
(or, if such day is not a Business Day, the immediately preceding Business Day)
plus 1.00% per annum. For purposes of clause (c) above, the Adjusted LIBO Rate
on any day shall be based on the LIBO Screen Rate at approximately 11:00 a.m.,
London time, on such day for deposits in dollars with a maturity of one month;
provided that if such rate shall be less than zero, such rate shall be deemed to
be zero. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.

“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement, dated as of May 25, 2017, among the Borrower, the Swingline Lender,
the Lenders and Issuing Banks party thereto and the Administrative Agent.

“Amendment Effective Date” means the date of satisfaction of the conditions
precedent referred to in Section 5 of the Amendment and Restatement Agreement.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and the United Kingdom Bribery Act of 2010, as amended.

“Arrangers” means JPMCB, Bank of Montreal, Chicago Branch, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., The Bank of Nova Scotia, BNP Paribas, Citigroup
Global Markets Inc., Credit Suisse Securities (USA) LLC, Mizuho Bank (USA),
Sumitomo Mitsui Banking Corporation, Toronto Dominion (New York) LLC and U.S.
Bank National Association, each in its capacity as joint lead arranger and joint
bookrunner for the credit facilities provided for herein.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that if any
Defaulting Lender exists at such time, the Applicable Percentages

 

2



--------------------------------------------------------------------------------

shall be calculated disregarding such Defaulting Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to the facility fees, any
Eurodollar Revolving Loan, any ABR Revolving Loan, any Financial Letter of
Credit participation fee or any Performance Letter of Credit participation fee,
the applicable rate per annum set forth under “Facility Fee”, “LIBOR Margin”,
“ABR Margin”, “Financial LC Participation Fee” or “Performance LC Participation
Fee”, as the case may be, based upon the ratings by Moody’s and S&P applicable
on such date to the Index Debt:

 

Rating

(Moody’s, S&P)

  

Facility Fee

(% per annum)

   

LIBOR Margin

(% per annum)

   

ABR Margin

(% per annum)

   

Financial LCs

(% per annum)

   

Performance LCs

(% per annum)

 

Category 1

A/A2 or higher

     0.075 %      0.80 %      0.00 %      0.80 %      0.40 % 

Category 2

A-/A3

     0.10 %      0.90 %      0.00 %      0.90 %      0.45 % 

Category 3

BBB+/Baa1

     0.15 %      1.00 %      0.00 %      1.00 %      0.50 % 

Category 4

BBB/Baa2

     0.20 %      1.20 %      0.20 %      1.20 %      0.60 % 

Category 5

BBB-/Baa3 or lower (or unrated)

     0.25 %      1.40 %      0.40 %      1.40 %      0.70 % 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is more than one
Category lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Administrative Agent shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

 

3



--------------------------------------------------------------------------------

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assumption Agreement” means an assumption agreement in the form of Exhibit B or
any other form approved by the Administrative Agent entered into by any Person
that has merged or consolidated with the Borrower where such Person is the
surviving corporation.

“Availability Period” means the period from and including the Amendment
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning ascribed such term in the preamble to this Agreement.

“Borrowing” means (a) Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect or (c) a Swingline Loan.

 

4



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act), of shares representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Borrower, (b) the occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated or (c) for so long as Newmont USA is a
Guarantor of the Obligations, the Borrower shall cease to own, directly or
through subsidiaries, capital stock and other equity interests of Newmont USA,
representing, after giving effect to ownership attributable to all minority
interests in subsidiaries through which such capital stock or equity interests
are indirectly owned, at least 51% of the economic interest in Newmont USA
represented by all of its outstanding capital stock and other equity securities.

“Change in Law” means the occurrence, after the Amendment Effective Date, of any
of the following: (a) the adoption of any rule, regulation, treaty or other law,
(b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case, be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Competitive
Loans or Swingline Loans.

 

5



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the Securities and Exchange Commission.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans pursuant to Section 2.01(a), to acquire participations
in Swingline Loans pursuant to Section 2.05 and to acquire participations in
Letters of Credit pursuant to Section 2.06, expressed as an amount representing
the maximum aggregate permitted amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09, (b) increased from time to time pursuant to Section
2.09(d) and (c) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04. The initial amount of each
Lender’s Commitment as of the Amendment Effective Date is set forth on
Schedule 2.01, in the Additional Credit Assumption Agreement pursuant to which
such Lender shall have obtained an Additional Credit Commitment, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Commitment, as applicable. The aggregate amount of the Commitments as of the
Amendment Effective Date is $3,000,000,000.

“Commodity Hedging Agreement” means any commodity price protection agreement or
other commodity price hedging agreement to which the Borrower or any Significant
Subsidiary is a party, but, in any event, shall not include any agreement for
the sale in the ordinary course of business and on standard trade terms of any
commodity produced (a) from properties or (b) by other interests owned by the
Borrower or its Subsidiaries.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

“Competitive Loan” means a Loan made pursuant to Section 2.04.

“Competitive Loan Exposure” means, at any time, the aggregate principal amount
of Competitive Loans outstanding at such time. The Competitive Loan Exposure of
any Lender at any time shall be the aggregate principal amount of the
outstanding Competitive Loans of such Lender at such time.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

6



--------------------------------------------------------------------------------

“Consenting Lender” has the meaning assigned to such term in Section 2.21.

“Contingent Obligation” means as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. Unless otherwise
limited by the terms of such Contingent Obligation, the amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the Borrower in good faith.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender and each other Lender.

“Declining Lender” has the meaning assigned to such term in Section 2.21.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) to pay to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied, (b) has notified the Borrower or
any Credit Party in writing, or has made a public statement, to the effect that

 

7



--------------------------------------------------------------------------------

it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good-faith determination that a condition
precedent (specifically identified in such writing, including, if applicable, by
reference to a specific Default) to funding a Loan cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party made in good
faith to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, (d) has become the
subject of a Bankruptcy Event or (e) has, or has a direct or indirect parent
company that has, become the subject of a Bail-In Action.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 or in the Form 10-Q of the
Borrower, in respect of its fiscal quarter ended March 31, 2017.

“dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.

“EEA Member Country” means (a) any member state of the European Union,
(b) Iceland, (c) Liechtenstein and (d) Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters relating to the foregoing.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation, reclamation or
remediation, fines, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) compliance or
non-compliance with any Environmental

 

8



--------------------------------------------------------------------------------

Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the presence, release or threatened release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a US Plan (other
than an event for which the 30-day notice period is waived) (or, with respect to
a Plan that is not a US Plan, any similar event under any similar non-US law,
regulation or rule); (b) failure by any US Plan to meet the minimum funding
standards (as defined in Section 412 of the Code or Section 302 of ERISA)
applicable to such US Plan in each instance, whether or not waived (or, with
respect to a Plan that is not a US Plan, any similar funding deficiency under
any similar non-US law, regulation or rule); (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan (or, with
respect to a Plan that is not a US Plan, any similar filing under any similar
non-US law, regulation or rule); (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan (or, with respect to a Plan that is not a US Plan,
the incurrence of any similar liability under any similar non-US law, regulation
or rule); (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC,
any non-US Governmental Authority (with respect to a Plan that is not a US Plan)
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by the Borrower or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by the Borrower or any ERISA Affiliate of any notice concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA (or, with respect to a Plan that is not a US Plan,
any similar notice under provisions of similar non-US law, regulation or rule).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

9



--------------------------------------------------------------------------------

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:

(a)    income (including, in the case of a Recipient that is a U.S. Person, any
backup withholding tax), or franchise Taxes imposed on (or measured by) net
income by (i) the United States of America (or any political subdivision or
taxing authority thereof or therein), or by the jurisdiction under the laws of
which such Recipient is organized or registered or in which its principal office
is located or, in the case of any Lender or Issuing Bank, in which its
applicable lending office is located, or any subdivision thereof or therein, or
(ii) any other jurisdiction with which such Recipient has a present or former
connection (other than any such connection arising from such Recipient having
executed, delivered, enforced or become a party to, or performed its obligations
or received payment under, received or perfected a security interest under, or
engaged in any other transaction pursuant to, or enforced any Loan Document, or
sold or assigned an interest in any Loan Document),

(b)    any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which a Recipient is located,

(c)    in the case of a Non-U.S. Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.19(b)), any U.S. Federal withholding
Taxes resulting from any law in effect on the date such Non-U.S. Lender becomes
a party to this Agreement (or designates a new lending office or attributable to
such Non-U.S. Lender’s failure to comply with Section 2.17(f)), except, to the
extent that such Non-U.S. Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Taxes
pursuant to Section 2.17(a),

(d)    any witholding Taxes imposed under FATCA and

(e)    Taxes attributable to such Recipient’s failure to comply with Section
2.17(f).

“Existing Maturity Date” has the meaning assigned to such term in Section 2.21.

“Extension Effective Date” has the meaning assigned to such term in
Section 2.21.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Amendment
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any intergovernmental
agreements entered into thereunder and any agreements entered into pursuant to
Section 1471(b) of the Code.

 

10



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.

“Financial Letter of Credit” means any Letter of Credit other than a Performance
Letter of Credit.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union).

“Guarantee Agreement” means the Guarantee Agreement made by Newmont USA in favor
of the Administrative Agent for the benefit of the Lenders dated as of the
Original Effective Date.

“Guarantee Requirement” means, at any time that Newmont USA guarantees any
Material Indebtedness of the Borrower, that (a) the Guarantee Agreement shall
have been executed by Newmont USA and (b) if Newmont USA shall become a party to
the Guarantee Agreement after the Original Effective Date, the Administrative
Agent shall have received documents comparable to those delivered under
paragraphs (c) and (d) of Section 4.01 of the Original Credit Agreement with
respect to Newmont USA on the Original Effective Date.

“Guarantor” means, at any time that it is a party to the Guarantee Agreement,
Newmont USA.

 

11



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person means, at a particular date, the sum (without
duplication) at such date of (a) all indebtedness of such Person for borrowed
money or for the deferred purchase price of property or services (other than
accounts payable arising in the ordinary course of such Person’s business
payable on terms customary in the trade), (b) the capitalized portion of all
obligations of such Person under Capital Lease Obligations, (c) obligations as
recorded in such Person’s financial statements in respect of borrowings of gold,
(d) deferred revenues from sales of future production and all obligations in
respect of prepaid production arrangements, prepaid forward sale arrangements or
derivative contracts in respect of which such Person receives upfront payments
in consideration of an obligation to deliver product or commodities (or make
cash payments based on the value of product or commodities) at a future time,
but, in any event, excluding any agreement for the sale in the ordinary course
of business and on standard trade terms (including standard trade payment terms)
of any commodity produced (i) from properties or (ii) by other interests owned
by such Person and (e) without duplication, all Contingent Obligations of such
Person in respect of obligations of another Person of the type described in the
preceding clauses (a) through (d). The amount of Indebtedness in respect of the
upfront payments referred to in clause (d) of this definition shall be the
amount in respect of the obligations referred to in such clause that would be
required to appear as a liability on a consolidated balance sheet of such Person
and its subsidiaries prepared in accordance with GAAP.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person (other than unsecured
guarantees by the Guarantor) or subject to any other credit enhancement.

“Information Memorandum” means the Confidential Information Memorandum dated
April 2017 relating to the Borrower and the Transactions.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day

 

12



--------------------------------------------------------------------------------

of such Interest Period, (c) with respect to any Fixed Rate Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Fixed Rate Borrowing with an Interest Period of more than
90 days’ duration (unless otherwise specified in the applicable Competitive Bid
Request), each day prior to the last day of such Interest Period that occurs at
intervals of 90 days’ duration after the first day of such Interest Period, and
any other dates that are specified in the applicable Competitive Bid Request as
Interest Payment Dates with respect to such Borrowing and (d) with respect to
any Swingline Loan, the day that such Loan is required to be repaid.

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or twelve months if available to all participating Lenders) thereafter, as the
Borrower may elect and (b) with respect to any Fixed Rate Borrowing, the period
(which shall not be less than 7 days or more than 360 days) commencing on the
date of such Borrowing and ending on the date specified in the applicable
Competitive Bid Request; provided that (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

“Interpolated Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, a rate per annum which results from interpolating on a linear
basis between (a) the applicable LIBO Screen Rate for the longest maturity for
which a LIBO Screen Rate is available that is shorter than such Interest Period
and (b) the applicable LIBO Screen Rate for the shortest maturity for which a
LIBO Screen Rate is available that is longer than such Interest Period, in each
case at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“IRS” means, the United States Internal Revenue Service.

“Issuing Bank” means (a)(i) JPMCB, (ii) Bank of Montreal, Chicago Branch,
(iii) The Bank of Tokyo-Mitsubishi UFJ, Ltd., (iv) The Bank of Nova Scotia,
(v) BNP Paribas, (vi) Citibank, N.A., (vii) Credit Suisse AG, Cayman Islands
Branch, (viii) Mizuho Bank (USA), (ix) Sumitomo Mitsui Banking Corporation,
(x) Toronto Dominion (New York) LLC and (xi) U.S. Bank National Association and
(b) each Lender that shall have agreed to become an Issuing Bank hereunder as
provided in Section 2.06(j) (other than any Person that shall have ceased to be
an Issuing Bank as provided in Section 2.06(k)), each in its capacity as an
issuer of Letters of Credit hereunder. The Issuing Banks may, in their
discretion, arrange for one or more Letters of Credit to be

 

13



--------------------------------------------------------------------------------

issued by Affiliates of such Issuing Banks, in which case the term “Issuing
Bank” shall include any such Affiliates with respect to Letters of Credit issued
by such Affiliates (it being agreed that such Issuing Bank shall, or shall cause
such Affiliate to, comply with the requirements of Section 2.06 with respect to
such Letters of Credit).

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“LC Availability Period” means the period from and including the Original
Effective Date to but excluding the earlier of the Maturity Date and the date of
the termination of the Commitments.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements by Issuing Banks that have not yet been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lease Accounting GAAP Change” has the meaning assigned to such term in
Section 1.04.

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Additional Credit Assumption
Agreement or an Assignment and Acceptance, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Acceptance. Unless the
context otherwise requires, the term “Lenders” shall include the Swingline
Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01) or, in the event such rate does not appear on a page of
the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion (such applicable rate being called the
“LIBO Screen Rate”), at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period. If no LIBO Screen Rate shall
be available for a particular Interest Period but LIBO Screen Rates shall be
available for maturities both longer and shorter than such Interest Period, then
the LIBO

 

14



--------------------------------------------------------------------------------

Rate for such Interest Period shall be the Interpolated Rate. Notwithstanding
the foregoing, if the LIBO Rate, determined as provided above, would otherwise
be less than zero, then the LIBO Rate shall be deemed to be zero for purposes of
this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means this Agreement, the Amendment and Restatement Agreement,
the Guarantee Agreement, the Reaffirmation Agreement and each promissory note
(if any) delivered pursuant to this Agreement.

“Loan Parties” means the Borrower and the Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the Adjusted LIBO Rate, the marginal rate of interest, if any, to be
added to or subtracted from the Adjusted LIBO Rate to determine the rate of
interest applicable to such Loan, as specified by the Lender making such Loan in
its related Competitive Bid.

“Margin Stock” means “margin stock” as defined in Regulation U of the Board.

“Material Adverse Effect” means a material adverse effect on the business,
assets, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole.

“Material Commodity Hedging Indebtedness” means obligations under any Commodity
Hedging Agreement with respect to which the Borrower or any Significant
Subsidiary is obligated to pay more than $100,000,000 (after giving effect to
any netting provisions of such agreement and subtracting the value of any cash
(or cash equivalent) collateral provided by the Borrower or any Significant
Subsidiary under such agreement) as a result of an event of default by, or
termination event applicable solely to, the Borrower or any Significant
Subsidiary.

“Material Indebtedness” means Indebtedness (other than the Loans) of any one or
more of the Borrower, Newmont USA and the Significant Subsidiaries in an
aggregate principal amount exceeding $100,000,000.

“Maturity Date” means, May 25, 2022, as such date may be extended pursuant to
Section 2.21.

 

15



--------------------------------------------------------------------------------

“Maturity Date Extension Request” means a request by the Borrower, in the form
of Exhibit E hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the Maturity Date pursuant to
Section 2.21.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a US Multiemployer Plan or a non-US defined benefit
retirement plan (i) to which the Borrower or an ERISA Affiliate contributes or
is obligated to contribute any amounts and (ii) to which any entity other than
the Borrower and its ERISA Affiliates contributes or is obligated to contribute
any amounts.

“Newmont USA” means Newmont USA Limited, a Delaware corporation.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Indebtedness” means any Indebtedness incurred in connection with
the development, construction or operation of a project that is limited in
recourse to the project assets and/or the ownership interest held by the
Borrower or any Subsidiary (a) in such project assets or (b) in any limited
purpose entity owning such project assets, so long as substantially all of the
assets of such limited purpose entity are comprised of such project assets.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” shall mean the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Obligations” means (a) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (b) each payment required to be made under this Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
reimbursements of LC Disbursements and interest thereon and (c) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower under this Agreement or any other
Loan Document.

 

16



--------------------------------------------------------------------------------

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

“Original Credit Agreement” has the meaning assigned to such term in the
recitals to this Agreement.

“Original Effective Date” means May 20, 2011.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any and all present or future recording, stamp, court,
documentary, excise, filing, transfer, or similar Taxes arising from any payment
made, from the execution, delivery, performance, enforcement or registration of,
or from the registration, receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes imposed with
respect to an assignment (other than an assignment under Section 2.19(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant” has the meaning assigned to such term in Section 9.04(e).

“Participant Register” has the meaning assigned to such term in Section 9.04(e).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Performance Letter of Credit” means any Letter of Credit issued (a) to ensure
the performance of services or the delivery of goods or (b) primarily for the
purpose of securing performance obligations of the Borrower or any Subsidiary to
Governmental Authorities, including clean-up and remediation obligations,
provided that, for the avoidance of doubt and without limiting the foregoing, no
Performance Letter of Credit shall secure or otherwise support any Indebtedness.

 

17



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety, customs and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e)    landlord’s liens arising in the ordinary course of business;

(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g)    any lien created in favor of a partner or co-joint venturer in connection
with any agreement with such party relating to an unincorporated joint venture
over interests in and the assets of that unincorporated joint venture, the
product derived from it, the sales proceeds payable and revenues received in
respect of it and tariffs payable in respect of the assets of that
unincorporated joint venture;

(h)    any lien created in favor of a partner or co-joint venturer in connection
with any agreement with such party relating to an incorporated joint venture
over the shares in such joint venture company and/or its distributions from that
company;

(i)    Liens securing judgments not constituting an Event of Default under
clause (j) of Article VII;

(j)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower or any Subsidiary or (ii) secure any
Indebtedness;

(k)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

18



--------------------------------------------------------------------------------

(l)    Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) in favor of a banking
institution arising as a matter of law encumbering deposits (including the right
of set-off) and which are within the general parameters customary in the banking
industry and (iii) that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks in the ordinary course of
business and not given in connection with the issuance of any Indebtedness and
(B) provided for in Section 9.08 and in similar provisions of other credit
facilities permitted by this Agreement;

(m)     any interest or title of a lessor under leases entered into by the
Borrower or any Subsidiary in the ordinary course of business; and

(n)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained or contributed by the Borrower or any
ERISA Affiliate.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Reaffirmation Agreement” means the Fourth Reaffirmation Agreement dated as of
the Amendment Effective Date, between the Guarantor and the Administrative
Agent.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.

“Register” has the meaning set forth in Section 9.04(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Commitments representing
at least a majority of the total Commitments at such time; provided that, for

 

19



--------------------------------------------------------------------------------

purposes of declaring the Loans to be due and payable pursuant to Article VII,
and for all purposes after the Loans become due and payable pursuant to
Article VII or the Commitments expire or terminate, “Required Lenders” shall
mean Lenders having aggregate Revolving Credit Exposures and Competitive Loan
Exposures representing at least a majority of the sum of the Revolving Credit
Exposure plus Competitive Loan Exposure at such time.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of the Revolving Loans outstanding at such time, (b) the
Swingline Exposure at such time and (c) the LC Exposure at such time. The
Revolving Credit Exposure of any Lender at any time shall be such Lender’s
Applicable Percentage of the total Revolving Credit Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Sections 2.01 and 2.03. Each
Revolving Loan shall be a Eurodollar Loan or an ABR Loan.

“S&P” means Standard & Poor’s.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person that is named as a
“specially designated national and blocked person” on the most current list
published by OFAC at its official website or any replacement website or other
replacement official publication of such list or (b) any Person operating,
organized or resident in a Sanctioned Country.

“Sanctions” means comprehensive economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by OFAC or the U.S. Department of
State, (b) the Canadian government or (c) the United Nations Security Council,
the European Union or Her Majesty’s Treasury of the United Kingdom.

“Significant Subsidiary” means (a) any Subsidiary now or at any time hereafter
meeting any one of the following conditions: (i) the assets of such Subsidiary
exceed 10.0% of the aggregate assets appearing on the consolidated balance sheet
of the Borrower and its consolidated Subsidiaries for the most recently ended
fiscal year, or (ii) the gross revenues of such Subsidiary for the fiscal year
of the Borrower most recently ended exceed 10.0% of the gross revenues of the
Borrower and its consolidated Subsidiaries for such fiscal year, or (iii) such
Subsidiary has one or more Subsidiaries and together therewith would, if
considered in the aggregate, constitute a Significant Subsidiary within the
terms of clauses (i) or (ii) of this definition, and (b) Newmont USA.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one

 

20



--------------------------------------------------------------------------------

minus the aggregate of the maximum reserve percentages (including any marginal,
special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

“Subsidiary” means any subsidiary of the Borrower.

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans pursuant to Section 2.05, expressed as an amount representing
the maximum aggregate amount of the Swingline Lender’s outstanding Swingline
Loans hereunder, as such commitment may be reduced from time to time pursuant to
Section 2.09. The amount of the Swingline Commitment as of the Amendment
Effective Date is $200,000,000.

“Swingline Exposure” means, at any time, the sum of the Swingline Loans
outstanding at such time. The Swingline Exposure of any Lender at any time shall
be such Lender’s Applicable Percentage of the total Swingline Exposure at such
time.

“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.

“Swingline Loan” means a Loan made by the Swingline Lender under its Swingline
Commitment pursuant to Section 2.05.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Total Capitalization” means, on any date, the sum of (a) all Indebtedness that
would appear as a liability on a consolidated balance sheet of the Borrower and
its Subsidiaries prepared as of such date in accordance with GAAP, less the
aggregate

 

21



--------------------------------------------------------------------------------

amount of all cash and cash equivalents of the Borrower and its Subsidiaries
that would appear on such balance sheet plus (b) total stockholders’ equity of
the Borrower and its Subsidiaries determined as of such date on a consolidated
basis in accordance with GAAP, less goodwill and intangible assets of the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP.

“Total Indebtedness” means, as of any date, without duplication, the aggregate
amount of Indebtedness of the Borrower and its Subsidiaries on such date, less
the aggregate amount of all cash and cash equivalents of the Borrower and its
Subsidiaries on such date, in each case as would appear as a liability or as
cash or cash equivalents, on a consolidated balance sheet of the Borrower and
its Subsidiaries prepared as of such date in accordance with GAAP.

“Transaction Costs” means the fees and expenses incurred in connection with the
Transactions consummated or effected on the Amendment Effective Date.

“Transactions” means, collectively, (a) the execution, delivery and performance
by each of the Borrower and the Guarantor of the Loan Documents (including the
Amendment and Restatement Agreement) to which it is a party on the Amendment
Effective Date, the borrowing or continuation of Loans hereunder, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder and (b) the
payment of the Transaction Costs.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the Adjusted LIBO Rate or a
Fixed Rate.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

“US Multiemployer Plan” means a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“US Plan” means a Plan that is subject to ERISA.

“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.17(f)(ii)(D)(2).

“Withdrawal Liability” means liability to a US Multiemployer Plan as a result of
a complete or partial withdrawal from such US Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

22



--------------------------------------------------------------------------------

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”) and Borrowings may be classified and referred to by
Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that,
notwithstanding the foregoing, for purposes of this Agreement (other than
Section 5.01) GAAP shall be determined without giving effect to any change
thereto occurring after the Original Effective Date as a result of the adoption
of any proposals set forth in the Proposed Accounting Standards Update, Leases
(Topic 840), issued by the Financial Accounting Standards Board on August 17,
2010, or any other proposals issued by the Financial Accounting Standards Board
in connection therewith, in each case if such change would require treating any
lease or similar agreement as a Capital Lease where such lease or similar
agreement was not required to be so treated under GAAP as in effect on the
Original Effective Date (any such change being referred to herein as a “Lease

 

23



--------------------------------------------------------------------------------

Accounting GAAP Change”); provided further that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Amendment
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

ARTICLE II

The Credits

SECTION 2.01.    Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (ii) the sum of the Revolving Credit Exposure plus the
Competitive Loan Exposure exceeding the total Commitments.

(b)    Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans
during the Availability Period.

SECTION 2.02.    Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders (or their
Affiliates as provided in paragraph (b) below) ratably in accordance with their
Commitments. Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 2.04. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments and Competitive Bids of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b)    Subject to Section 2.14, (i) each Revolving Borrowing shall be comprised
entirely of Eurodollar Loans or ABR Loans as the Borrower may request in
accordance herewith; (ii) each Swingline Loan shall be comprised entirely of ABR
Loans; and (iii) each Competitive Borrowing shall be comprised entirely of
Eurodollar Loans or Fixed Rate Loans, as the Borrower may request in accordance
herewith.

(c)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR

 

24



--------------------------------------------------------------------------------

Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or the amount that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e), as the case may be. Each Competitive Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. Each Swingline Loan shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be outstanding more than a total of 15 Eurodollar Revolving
Borrowings (or such greater number as the Administrative Agent shall agree).

(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone or by telecopy (a) in the case of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing and (b) in the case of an ABR Borrowing, not later than 1:00
p.m., New York City time, on the Business Day of the proposed Borrowing. Each
such Borrowing Request shall be irrevocable and, if telephonic, shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in a form agreed to by the Administrative Agent and
the Borrower and signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i)    the aggregate amount of the requested Borrowing;

(ii)    the date of such Borrowing, which shall be a Business Day;

(iii)    the Type of the requested Borrowing;

(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period” and shall end no later than the Maturity Date; and

(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

25



--------------------------------------------------------------------------------

SECTION 2.04.    Competitive Bid Procedure. (a) Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
the Borrower may request Competitive Bids from the Lenders and may (but shall
not have any obligation to) accept Competitive Bids and borrow Competitive
Loans; provided that, after giving effect to any Borrowing of Competitive Loans,
the sum of the Revolving Credit Exposure plus the total Competitive Loans shall
not exceed the total Commitments. To request Competitive Bids, the Borrower
shall notify the Administrative Agent of such request by telephone or by
telecopy, in the case of a Eurodollar Borrowing, not later than 12:00 noon, New
York City time, four Business Days before the date of the proposed Borrowing
and, in the case of a Fixed Rate Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of the proposed Borrowing; provided
that the Borrower may submit up to (but not more than) three Competitive Bid
Requests on the same day, but a Competitive Bid Request shall not be made within
three Business Days after the date of any previous Competitive Bid Request,
unless any and all such previous Competitive Bid Requests shall have been
withdrawn or all Competitive Bids received in response thereto rejected. Each
such telephonic Competitive Bid Request shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Competitive Bid
Request in a form approved by the Administrative Agent and signed by the
Borrower. Each such telephonic and written Competitive Bid Request shall specify
the following information in compliance with Section 2.02:

(i)    the aggregate principal amount of the requested Borrowing;

(ii)    the date of such Borrowing, which shall be a Business Day;

(iii)    whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

(iv)    the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period” and shall
end no later than the Maturity Date; and

(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

(b)    Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by telecopy, in the case
of a Eurodollar Competitive Borrowing, not later than 10:30 a.m., New York City
time, three Business Days before the proposed date of such Competitive
Borrowing, and in the case

 

26



--------------------------------------------------------------------------------

of a Fixed Rate Borrowing, not later than 10:30 a.m., New York City time, on the
proposed date of such Competitive Borrowing. Competitive Bids that do not
conform substantially to the form approved by the Administrative Agent may be
rejected by the Administrative Agent, and the Administrative Agent shall notify
the applicable Lender as promptly as practicable. Each Competitive Bid shall
specify (i) the principal amount (which shall be a minimum of $5,000,000 and an
integral multiple of $1,000,000 and which may equal the entire principal amount
of the Competitive Borrowing requested by the Borrower) of the Competitive Loan
or Loans that the Lender is willing to make, (ii) the Competitive Bid Rate or
Rates at which the Lender is prepared to make such Loan or Loans (expressed as a
percentage rate per annum in the form of a decimal to no more than four decimal
places) and (iii) the Interest Period applicable to each such Loan and the last
day thereof.

(c)    The Administrative Agent shall promptly notify the Borrower by telecopy
of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.

(d)    Subject only to the provisions of this paragraph, the Borrower may accept
or reject any Competitive Bid. The Borrower shall notify the Administrative
Agent by telecopy or by telephone, confirmed by telecopy in a form approved by
the Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid, in the case of a Eurodollar Competitive Borrowing,
not later than 11:30 a.m., New York City time, three Business Days before the
date of the proposed Competitive Borrowing, and in the case of a Fixed Rate
Borrowing, not later than 11:30 a.m., New York City time, on the proposed date
of the Competitive Borrowing; provided that (i) the failure of the Borrower to
give such notice shall be deemed to be a rejection of each Competitive Bid,
(ii) the Borrower shall not accept a Competitive Bid made at a particular
Competitive Bid Rate if the Borrower rejects a Competitive Bid made at a lower
Competitive Bid Rate, (iii) the aggregate amount of the Competitive Bids
accepted by the Borrower shall not exceed the aggregate amount of the requested
Competitive Borrowing specified in the related Competitive Bid Request, (iv) to
the extent necessary to comply with clause (iii) above, the Borrower may accept
Competitive Bids at the same Competitive Bid Rate in part, which acceptance, in
the case of multiple Competitive Bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such Competitive Bid, and
(v) except pursuant to clause (iv) above, no Competitive Bid shall be accepted
for a Competitive Loan unless such Competitive Loan is in a minimum principal
amount of $5,000,000 and an integral multiple of $1,000,000; provided further
that if a Competitive Loan must be in an amount less than $5,000,000 because of
the provisions of clause (iv) above, such Competitive Loan may be for a minimum
of $1,000,000 or any integral multiple thereof, and in calculating the pro rata
allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (iv) above the amounts shall
be rounded to integral multiples of $1,000,000 in a manner determined by the
Borrower. A notice given by the Borrower pursuant to this paragraph shall be
irrevocable.

 

27



--------------------------------------------------------------------------------

(e)    The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

(f)    If the Administrative Agent shall elect to submit a Competitive Bid in
its capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section 2.04.

SECTION 2.05.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower, from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the sum of
the total Swingline Exposures exceeding the Swingline Commitment, (ii) the sum
of the Revolving Credit Exposure plus the Competitive Loan Exposure exceeding
the total Commitments or (iii) unless otherwise agreed to in writing by the
Swingline Lender, the aggregate amount of Swingline Loans and Revolving Loans
made by the Swingline Lender exceeding the Swingline Lender’s Commitments
hereunder; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Each Swingline Loan
shall be made as part of a Borrowing consisting of Swingline Loans made by the
Swingline Lender. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans. Each Swingline Loan shall be in an integral multiple of
$1,000,000; provided that a Swingline Loan may be in an aggregate amount that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).

(b)    To request Swingline Borrowings, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy) no
later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Borrowing. Each such notice shall be irrevocable and shall specify the requested
borrowing date (which shall be a Business Day), and the amount of the requested
Swingline Borrowing. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower. The Swingline Lender shall
make each Swingline Loan available to the Borrower by means of a transfer of
funds to the general deposit account of the Borrower with the Administrative
Agent by 3:00 p.m., New York City time, on the requested date of such Swingline
Loan.

(c)    By written notice given to the Administrative Agent not later than 10:00
a.m., New York City time, on any Business Day, the Swingline Lender may require
the Lenders to acquire participations on such Business Day in all or a portion
of its Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which the Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice the percentage of the applicable
Swingline Loans allocated to such Lender

 

28



--------------------------------------------------------------------------------

based on its respective Applicable Percentage. Each Lender hereby absolutely and
unconditionally agrees, promptly upon receipt of such notice from the
Administrative Agent (and in any event, if such notice is received (x) by 12:00
noon, New York City time, on a Business Day, not later than 5:00 p.m., New York
City time, on such Business Day and (y) after 12:00 noon, New York City time, on
a Business Day, not later than 10:00 a.m., New York City time, on the
immediately succeeding Business Day), to pay to the Administrative Agent, for
the account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loans. Each Lender acknowledges and agrees that, in making any
Swingline Loan, the Swingline Lender shall be entitled to rely, and shall not
incur any liability for relying, upon the representations and warranties of the
Borrower deemed made pursuant to Section 4.02, unless, at least two Business
Days prior to the time such Swingline Loan was made, the Required Lenders shall
have notified the Swingline Lender (with a copy to the Administrative Agent) in
writing that, as a result of one or more events or circumstances described in
such notice, one or more of the conditions precedent set forth in Section
4.02(a) or 4.02(b) would not be satisfied if such Swingline Loan were then made
(it being understood and agreed that, in the event the Swingline Lender shall
have received any such notice, it shall have no obligation to make any Swingline
Loan until and unless it shall be reasonably satisfied that the events and
circumstances described in such notice shall have been cured, waived or
otherwise shall have ceased to exist). Each Lender further acknowledges and
agrees that its obligation to acquire participations in each Swingline Loan
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.09 with respect to Loans made by such Lender (and
Section 2.09 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph. Any amounts received by the Swingline Lender from
the Borrower (or other party on behalf of the Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

SECTION 2.06.    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account (or, so long as the Borrower is a co-applicant with
respect thereto, the account of any Subsidiary; provided that (without limiting
the Obligations of the

 

29



--------------------------------------------------------------------------------

Borrower hereunder) the Borrower shall not be required to be a co-applicant in
respect of any Letter of Credit if, due to the inclusion of the Borrower as a
co-applicant with respect to such Letter of Credit, such Letter of Credit would
not meet the requirements of the relevant beneficiary thereof) in a form
reasonably acceptable to the applicable Issuing Bank, at any time and from time
to time during the LC Availability Period, and (subject to the conditions set
forth in Section 4.02), the applicable Issuing Bank will issue such Letters of
Credit. Each Letter of Credit outstanding on the Amendment Effective Date
immediately prior to the effectiveness of the Amendment and Restatement
Agreement shall be deemed, for all purposes of this Agreement (including
paragraphs (d) and (e) of this Section), to be a Letter of Credit issued
hereunder (and no issuance request pursuant to paragraph (b) below shall be
required to be delivered in connection therewith). The Borrower unconditionally
and irrevocably agrees that, in connection with any Letter of Credit issued for
the account of any Subsidiary as provided in the first sentence of this
paragraph, it will be fully responsible for the reimbursement of LC
Disbursements, the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted to, or entered into
with, any Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, extension or
renewal of an outstanding Letter of Credit), the Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to an Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof, whether such
Letter of Credit is a Financial Letter of Credit or a Performance Letter of
Credit (subject to confirmation of such status by the applicable Issuing Bank,
acting reasonably and in consultation with the Borrower), and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; provided that Credit Suisse AG, Cayman Islands Branch, in its
capacity as an Issuing Bank, shall not be required to issue any Letters of
Credit other than standby Letters of Credit pursuant to this Section 2.06. If
requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $1,250,000,000, (ii) the
Revolving Credit Exposure plus the Competitive Loan Exposure shall not exceed
the total Commitments, (iii) the aggregate amount of Revolving Loans (and
Swingline Loans, in the case of the Swingline Lender) and Letters

 

30



--------------------------------------------------------------------------------

of Credit issued by the applicable Issuing Bank will not exceed such Issuing
Bank’s Commitments hereunder, unless otherwise agreed to in writing by such
Issuing Bank, and (iv) following the effectiveness of any Maturity Date
Extension Request, the LC Exposure in respect of all Letters of Credit having an
expiration date after the second Business Day prior to the Existing Maturity
Date shall not exceed the aggregate Commitments of the Consenting Lenders
extended pursuant to Section 2.21; provided that an Issuing Bank shall not
issue, amend, renew or extend any Letter of Credit (other than automatic
renewals thereof pursuant to customary evergreen provisions or amendments that
do not effect an extension, or increase the stated face amount, of such Letter
of Credit) if it shall have been notified by the Administrative Agent at the
written request of the Required Lenders that a Default or an Event of Default
has occurred and is continuing and that, as a result, no further Letters of
Credit shall be issued by it (a “Letter of Credit Suspension Notice”); provided
that such Issuing Bank shall have received such Letter of Credit Suspension
Notice within a sufficient amount of time to process internally the instructions
therein contained. Each determination as to whether a Letter of Credit
constitutes a Financial Letter of Credit or a Performance Letter of Credit shall
be made by the applicable Issuing Bank, acting reasonably and in consultation
with the Borrower and, once made, shall be conclusive and binding upon the
Borrower, the Lenders and the Issuing Banks. Notwithstanding the foregoing, no
Issuing Bank shall be obligated to issue any Letter of Credit if: (i) any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain such Issuing Bank from issuing such Letter
of Credit, or any requirement of law applicable to such Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from the issuance of letters of credit
generally or such Letter of Credit in particular; (ii) the issuing thereof would
violate one or more policies of such Issuing Bank; or (iii) such Letter of
Credit is to be denominated in a currency other than dollars.

(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the date that is two Business Days prior to the Maturity
Date. Notwithstanding the foregoing, any Letter of Credit issued hereunder may,
in the sole discretion of the applicable Issuing Bank, expire after the second
Business Day prior to the Maturity Date but on or before the date that is 90
days after the Maturity Date, provided that the Borrower hereby agrees that it
shall provide cash collateral in an amount equal to 102% of the LC Exposure in
respect of any such outstanding Letter of Credit to the applicable Issuing Bank
at least 10 days prior to the Maturity Date (or, if such outstanding Letter of
Credit is a Letter of Credit which provides for automatic renewals thereof
pursuant to customary evergreen provisions, no later than the date on which the
applicable Issuing Bank would be required to give notice of its intention to not
renew such Letter of Credit pursuant to the terms thereof), which such amount
shall be (i) deposited by the Borrower in an account with and in the name of
such Issuing Bank and (ii) held by such Issuing Bank for the satisfaction of the
Borrower’s reimbursement obligations in respect of such Letter of Credit until
the expiration of such Letter of Credit. Any Letter of Credit issued with an
expiration date beyond the second Business Day prior to the Maturity Date shall,
to the extent of any undrawn amount remaining thereunder on the Maturity Date,
cease to be a “Letter of Credit” outstanding under this Agreement for

 

31



--------------------------------------------------------------------------------

purposes of the Lenders’ obligations to participate in Letters of Credit
pursuant to clause (d) below. For the avoidance of doubt, if the Maturity Date
shall be extended pursuant to Section 2.21, “Maturity Date” as referenced in
this sentence shall refer to the Maturity Date as extended pursuant to
Section 2.21; provided that, notwithstanding anything in this Agreement
(including Section 2.21 hereof) or any other Loan Document to the contrary, the
Maturity Date and the LC Availability Period, as such terms are used in
reference to any Issuing Bank or any Letter of Credit issued thereby, may not be
extended with respect to any Issuing Bank without the prior written consent of
such Issuing Bank.

(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each such Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
such Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit (provided that such Letter of Credit shall expire no later than
the date set forth in paragraph (c) of this Section), or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 2:00 p.m., New York City time, on the Business Day immediately
following the date on which the Borrower shall have received notice of such LC
Disbursement; provided that the Borrower may, subject to the conditions to
borrowing set forth herein, request (i) in accordance with Section 2.03 that
such payment be financed with an ABR Revolving Borrowing or (ii) in accordance
with Section 2.05 that such payment be financed with a Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan, as the case may be. If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders),

 

32



--------------------------------------------------------------------------------

and the Administrative Agent shall promptly pay to the applicable Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse such Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or Swingline Loans
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect or (iii) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any of the Issuing Banks, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or wilful misconduct on the part of the applicable Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

 

33



--------------------------------------------------------------------------------

(g)    Disbursement Procedures. The applicable Issuing Bank shall, within the
period stipulated by the terms and conditions of the applicable Letter of
Credit, examine all documents purporting to represent a demand for payment under
a Letter of Credit. The applicable Issuing Bank shall promptly after such
examination notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement by the date that is three Business Days
following the date such reimbursement is due pursuant to paragraph (e) of this
Section, then Section 2.13(d) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Article VII. Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of
the Borrower under this Agreement. If the Borrower is required to provide cash
collateral in accordance with Section 2.11(b) or 2.20, such cash collateral
shall be deposited and shall

 

34



--------------------------------------------------------------------------------

be held and applied in accordance with this paragraph. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived. If the Borrower is required to
provide an amount of cash collateral hereunder pursuant to Section 2.11(b), such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower as and to the extent that, after giving effect to such return, the
Revolving Credit Exposure plus the Competitive Loan Exposure would not exceed
the total Commitments and no Default shall have occurred and be continuing. The
Borrower hereby agrees that, if at any time any cash collateral is required to
be deposited pursuant to this paragraph (i) or as otherwise provided in this
Agreement, it shall grant to the Administrative Agent, for the benefit of each
Issuing Bank and the Lenders, a security interest in all such cash collateral at
such time.

(j)    Designation of Additional Issuing Banks. The Borrower may, at any time
and from time to time, upon notice to the Administrative Agent, designate as
additional Issuing Banks one or more Lenders that agree to serve in such
capacity as provided below. The acceptance by a Lender of an appointment as an
Issuing Bank hereunder shall be evidenced by an agreement, which shall be in
form and substance reasonably satisfactory to such additional Issuing Bank,
executed by the Borrower, the Administrative Agent and such designated Lender
and, from and after the effective date of such agreement, (i) such Lender shall
have all the rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Lender in its capacity as an issuer of Letters of Credit hereunder.

(k)    Termination of an Issuing Bank. The Borrower may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent. Any such termination shall become effective upon the earlier of (i) such
Issuing Bank acknowledging receipt of such notice and (ii) the 10th Business Day
following the date of the delivery thereof; provided that no such termination
shall become effective until and unless the LC Exposure attributable to Letters
of Credit issued by such Issuing Bank (or its Affiliates) shall have been
reduced to zero. At the time any such termination shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.12(b). Notwithstanding the effectiveness of
any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit. Without
limiting the foregoing, following the delivery by the Borrower of any notice of
termination in respect of any Issuing Bank (and regardless of whether such
notice has become effective), such Issuing Bank shall have no obligation to
issue, amend, renew or extend any Letter of Credit.

(l)    Issuing Bank Exposure Limitation. Notwithstanding anything herein to the
contrary, unless a greater amount is otherwise agreed in writing by the
applicable Issuing Bank, no Issuing Bank shall have any obligation hereunder to
issue Letters of Credit if, at the time of and after giving effect to such
issuance, the aggregate amount of

 

35



--------------------------------------------------------------------------------

LC Exposure attributable to Letters of Credit issued by such Issuing Bank would
exceed $90,000,000. Additionally, notwithstanding anything herein to the
contrary, the Borrower and any Issuing Bank may separately agree to any greater
or lesser limit on the amount of LC Exposure attributable to Letters of Credit
issued by such Issuing Bank.

(m)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, amendments,
renewals and extensions, all expirations and cancellations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

SECTION 2.07.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time (or, in the case
of an ABR Borrowing on same day notice, by 3:00 p.m., New York City time), to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the applicable Lenders; provided that Swingline Loans shall
be made as provided in Section 2.05. The Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request or
Competitive Bid Request; provided that Loans made to finance the reimbursement
of an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available

 

36



--------------------------------------------------------------------------------

to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of (A) the NYFRB Rate and
(B) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to such Borrowing. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.

SECTION 2.08.    Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Revolving Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and any Loans resulting from an election made
with respect to any such portion shall be considered a separate Borrowing.
Notwithstanding any other provision of this Section, no Borrowing may be
converted into or continued as a Borrowing with an Interest Period ending after
the Maturity Date. This Section shall not apply to Competitive Loans or
Swingline Loans, which may not be converted or continued.

(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone or by telecopy by the
time and date that a Borrowing Request would be required under Section 2.03 if
the Borrower were requesting a Revolving Borrowing of the Type resulting from
such election to be made on the effective date of such election. Each such
Interest Election Request shall be irrevocable and, if telephonic, shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower. Notwithstanding any other provision of this Section,
the Borrower shall not be permitted to elect an Interest Period for Eurodollar
Loans that does not comply with Section 2.02(d).

(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

37



--------------------------------------------------------------------------------

(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”
and shall end no later than the Maturity Date.

If any such Interest Election Request requests a Eurodollar Borrowing, but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period, such Eurodollar Revolving Borrowing
will be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the written request of the Required Lenders, so
notifies the Borrower (such notification to be promptly confirmed in writing),
then, so long as an Event of Default is continuing each outstanding Eurodollar
Revolving Borrowing may only be continued as a Eurodollar Borrowing with an
Interest Period of one month.

SECTION 2.09.    Termination and Reduction of Commitments; Increase of
Commitments.

(a)    Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b)    The Borrower may at any time terminate, or from time to time permanently
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $10,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the sum of the Revolving Credit Exposure plus the
Competitive Loan Exposure would exceed the total Commitments.

(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
one Business Day (or such shorter period as may be acceptable to the
Administrative Agent) prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or other
events so specified, in

 

38



--------------------------------------------------------------------------------

which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with the amounts of their respective
Commitments.

(d)    (i) The Borrower may at any time, by written notice to the Administrative
Agent, request Additional Credit Commitments from one or more Additional Credit
Lenders, which may include any existing Lender; provided that at no time after
the Amendment Effective Date shall the aggregate amount of Additional Credit
Commitments effected pursuant to this paragraph exceed $500,000,000; provided
further that each Additional Credit Lender, if not already a Lender hereunder,
shall be subject to the approval of the Administrative Agent and the Borrower
(which approvals shall not be unreasonably withheld). Each such notice shall set
forth (A) the amount of the Additional Credit Commitments being requested (which
shall be in a minimum amount of $10,000,000) and (B) the date on which such
Additional Credit Commitments are requested to become effective (which shall not
be less than 10 days (or such shorter period as may be acceptable to the
applicable Additional Credit Lender) nor more than 45 days after the date of
such notice).

(ii)    The Borrower and each Person that in its sole discretion agrees to be an
Additional Credit Lender in accordance with sub-paragraph (i) above shall
execute and deliver to the Administrative Agent an Additional Credit Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Additional Credit Commitment of such
Additional Credit Lender. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Additional Credit Assumption Agreement.
Each of the parties hereto hereby agrees that, upon the effectiveness of any
Additional Credit Assumption Agreement, each such Additional Credit Lender
shall, to the extent not an existing Lender, become a Lender hereunder and this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Additional Credit Commitment
evidenced thereby.

(iii)    Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all actions as may be reasonably necessary to ensure that,
after giving effect to any Additional Credit Commitment pursuant to this Section
2.09(d), the outstanding Loans (if any) are held by the Lenders in accordance
with their new pro rata percentages. This may be accomplished at the discretion
of the Administrative Agent (A) by requiring the outstanding Loans to be prepaid
with the proceeds of a new Borrowing, (B) by causing the existing Lenders to
assign portions of their outstanding Loans to Additional Credit Lenders, which
assignments shall be deemed to be effective pursuant to Section 9.04 or (C) by
any combination of the foregoing. Notwithstanding the foregoing, in order to
eliminate any break funding liability to the Borrower, if, upon the date that
any Additional Credit Commitment becomes effective pursuant to this
Section 2.09(d), there is an unpaid principal amount of Revolving Loans to the
Borrower, the principal outstanding amount of all such Revolving Loans shall
(x) in the case of such Revolving Loans which are ABR Loans, be immediately
repaid by the Borrower (but all such

 

39



--------------------------------------------------------------------------------

Revolving Loans may, on the terms and conditions hereof, be reborrowed on such
date on a pro rata basis, based on the revised Commitments as then in effect)
and (y) in the case of such Revolving Loans which are Eurodollar Loans, continue
to remain outstanding (notwithstanding any other requirement in this Agreement
that such Revolving Loans be held on a pro rata basis based on the revised
Commitments as then in effect) until the end of the then current Interest Period
therefor, at which time such Eurodollar Loans shall be paid by the Borrower to
the Lenders on a pro rata basis, based on their respective Commitments (if any)
immediately prior to giving effect to any Additional Credit Commitments (but all
such Revolving Loans may, on the terms and conditions hereof, be reborrowed on
such date, and any such reborrowing shall be funded by the Lenders, including
the Lenders holding Additional Credit Commitments, on a pro rata basis based on
the Commitments as then in effect).

(iv)    Notwithstanding the foregoing, no Additional Credit Commitment shall
become effective under this Section 2.09(d) unless on the date of such
effectiveness, the conditions set forth in paragraphs (a) and (b) of
Section 4.02 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Financial
Officer.

SECTION 2.10.    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the unpaid principal amount of each Revolving Loan made to the
Borrower on the Maturity Date, (ii) to the Administrative Agent for the account
of each Lender that has made a Competitive Loan the unpaid principal amount of
such Competitive Loan on the last day of the Interest Period applicable to such
Loan and (iii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of (A) the Maturity Date and (B) the tenth
Business Day after such Swingline Loan is made; provided that on each date that
a Revolving Loan or a Competitive Loan is made to the Borrower, the Borrower
shall repay all Swingline Loans made to it and then outstanding.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period, if any, applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d)    The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall, absent manifest error, be prima facie evidence of
the existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

40



--------------------------------------------------------------------------------

(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Borrower and the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (and its registered
assigns).

SECTION 2.11.    Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (d) of this Section and
payment, when required thereby, of any amounts required under Section 2.16;
provided that the Borrower shall not have the right to prepay any Competitive
Loan without the prior consent of the Lender thereof.

(b)    In the event and on each occasion that the sum of the Revolving Credit
Exposure plus the Competitive Loan Exposure exceeds the total Commitments, the
Borrower shall: first, promptly prepay Swingline Loans in an aggregate amount
sufficient to eliminate such excess, and second, to the extent of any remaining
excess, promptly prepay Revolving Borrowings in an aggregate amount sufficient
to eliminate such excess, and third, to the extent of any remaining excess, or
if no Revolving Borrowings or Swingline Loans are outstanding, make a deposit in
a cash collateral account maintained by the Administrative Agent pursuant to
Section 2.06(i) to be held as security for the Borrower’s obligations in respect
of Letters of Credit. To the extent the amount of cash collateral provided
hereunder at any time exceeds the LC Exposure at such time and no Event of
Default has occurred and is continuing, the excess thereof shall be returned to
the Borrower.

(c)    Prior to any optional or mandatory prepayment of Borrowings, the Borrower
shall select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to paragraph (d) below.

(d)    The Borrower shall notify the Administrative Agent (and in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) or by telecopy of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 12:00 noon, New
York City time, three Business Days before the date of prepayment, (ii) in the
case of prepayment of an ABR Revolving Borrowing, not later than 10:00 a.m., New
York City time, on the Business Day of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 1:00 p.m., New York City time, on
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof, to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as

 

41



--------------------------------------------------------------------------------

contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing or a
Swingline Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing or a Swingline Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13.

SECTION 2.12.    Fees. (a) The Borrower agrees to pay to the Administrative
Agent, for the account of each Lender (other than a Defaulting Lender) a
facility fee, which shall accrue at the Applicable Rate on the daily amount of
the Commitments of such Lender (whether used or unused) during the period from
and including the Amendment Effective Date to but excluding the date on which
such Commitments terminate; provided that, if such Lender continues to have any
Revolving Credit Exposure after its Commitments terminate, then such facility
fee shall continue to accrue on the daily amount of such Lender’s Revolving
Credit Exposure from and including the date on which its Commitment terminates
to but excluding the date on which such Lender ceases to have any Revolving
Credit Exposure. Accrued facility fees shall be payable in arrears on the last
day of March, June, September and December of each year and on the date on which
all the Commitments terminate, commencing on the first such date to occur after
the Amendment Effective Date; provided that any facility fees accruing after the
date on which all the Commitments terminate shall be payable on demand. All
facility fees shall be computed on the basis of a year of 365 (or 366, as the
case may be) days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue on the average daily amount of such
Lender’s LC Exposure in respect of Performance Letters of Credit and Financial
Letters of Credit (excluding, in each case, any LC Exposure attributable to
unreimbursed LC Disbursements) at the Applicable Rate for Performance Letters of
Credit or Financial Letters of Credit, as the case may be, during the period
from and including the Amendment Effective Date to but excluding the later of
the date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure and (ii) to each Issuing Bank a fronting
fee, which shall accrue at the rate of 0.15% per annum, unless a higher or lower
rate per annum is separately agreed upon between an individual Issuing Bank and
the Borrower, in each case, on the daily amount of the LC Exposure attributable
to Performance Letters of Credit or Financial Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Amendment Effective Date
to but excluding the later of the date of termination of the Commitments and the
date on which there ceases to be any LC Exposure attributable to such Letters of
Credit issued by such Issuing Bank, as well as such Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Participation fees

 

42



--------------------------------------------------------------------------------

and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Amendment Effective Date; provided that all such fees shall be payable on the
later of the date on which the Commitments terminate and the date on which there
shall cease to be any LC Exposure. All participation fees and fronting fees in
respect of Letters of Credit shall be computed on the basis of a year of 365 (or
366, as the case may be) days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for its own account or, in the case of facility fees
and participation fees, for distribution to the Lenders. Fees paid shall not be
refundable under any circumstances.

SECTION 2.13.    Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

(b)    The Loans comprising each Eurodollar Borrowing shall bear interest (i) in
the case of a Eurodollar Revolving Borrowing, at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate or (ii) in
the case of a Eurodollar Competitive Borrowing, at the Adjusted LIBO Rate for
the Interest Period in effect for such Borrowing plus (or minus, as applicable)
the Margin applicable to such Borrowing.

(c)    Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.

(d)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.00% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section.

(e)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to

 

43



--------------------------------------------------------------------------------

the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Revolving Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(f)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b)    the Administrative Agent is advised by the Required Lenders (or, in the
case of a Eurodollar Competitive Loan, the Lender that is required to make such
Loan) that the Adjusted LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii) any
request by the Borrower for a Eurodollar Competitive Borrowing shall be
ineffective; provided that (A) if the circumstances giving rise to such notice
do not affect all the Lenders, then requests by the Borrower for Eurodollar
Borrowings may be made to Lenders that are not affected thereby and (B) if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

SECTION 2.15.    Increased Costs. (a) If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender or any Issuing Bank (except for
any such requirement reflected in the Adjusted LIBO Rate);

 

44



--------------------------------------------------------------------------------

(ii)    impose on any Lender or Issuing Bank or the London interbank markets any
other condition affecting this Agreement or Eurodollar Loans or Fixed Rate Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii)    subject any Recipient to any Taxes on its Loans, loan principal,
Letters of Credit, Commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan or
Fixed Rate Loan or to increase the cost to such Lender, any Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender, such
Issuing Bank or such other Recipient hereunder (whether of principal, interest
or otherwise), then the Borrower will pay to such Lender, such Issuing Bank or
such other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender, such Issuing Bank or such other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.

(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or such Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made, or participations in Letters of Credit held,
by such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank, or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered, but only to the
extent that such Lender has generally requested such compensation from similarly
situated borrowers.

(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section, shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank the
amount shown as due on any such certificate within 10 Business Days after
receipt thereof.

 

45



--------------------------------------------------------------------------------

(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided
that, the Borrower shall not be required to compensate a Lender or any Issuing
Bank pursuant to paragraph (a) or (b) of this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(e)    Notwithstanding the foregoing provisions of this Section, a Lender shall
not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan or Fixed Rate Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.11(d) and is revoked in accordance therewith),
(d) the failure to borrow any Competitive Loan after accepting the Competitive
Bid to make such Loan, or (e) the assignment of any Eurodollar Loan or Fixed
Rate Loan other than on the last day of the Interest Period, as the case may be,
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense (excluding loss of anticipated profit)
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate or Fixed Rate, as applicable, that would have been applicable
to such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the London interbank market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.

 

46



--------------------------------------------------------------------------------

The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 Business Days after receipt thereof. Notwithstanding the
foregoing, the Borrower shall not be required to compensate a Lender pursuant to
this Section 2.16 for any loss, cost or expense incurred more than 180 days
prior to the date that such Lender notifies the Borrower of the event giving
rise to such loss, cost or expense and of such Lender’s intention to claim
compensation therefor.

SECTION 2.17.    Taxes. (a) Each payment by any Loan Party under any Loan
Document shall be made without withholding for any Taxes, unless such
withholding is required by any law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold any
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by such Loan Party shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the applicable Recipient receives the amount it would have
received had no such withholding been made.

(b)    The Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)    As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority, such Loan Party shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(d)    The Loan Parties shall jointly and severally indemnify each Recipient for
any Indemnified Taxes that are paid or payable by such Recipient in connection
with any Loan Document (including amounts paid or payable under this Section
2.17(d)) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The indemnity under this
Section 2.17(d) shall be paid within 10 days after the Recipient delivers to any
Loan Party a certificate stating the amount of any Indemnified Taxes so paid or
payable by such Recipient and describing the basis for the indemnification
claim; provided that no Loan Party shall be required to indemnify any Recipient
pursuant to this paragraph for any such Indemnified Taxes (including expenses
arising therefrom or with respect thereto) paid by the Recipient more than 180
days prior to the date that the Recipient notifies the applicable Loan Party of
such payment by the Recipient of such Indemnified Taxes and of the Recipient’s
intention to claim indemnification therefor. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error. Such
Recipient shall deliver a copy of such certificate to the Administrative Agent.

(e)    Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes, only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes

 

47



--------------------------------------------------------------------------------

and without limiting the obligation of the Loan Parties to do so) attributable
to such Lender that are paid or payable by the Administrative Agent in
connection with any Loan Document and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.17(e) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount of Taxes so
paid or payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.

(f)     (i) Any Lender that is entitled to an exemption from, or reduction of,
any applicable withholding Tax with respect to any payments under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by either the Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by law or reasonably requested by the Borrower or
the Administrative Agent as will enable the Borrower or the Administrative Agent
to determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.17(f). If
any form or certification previously delivered pursuant to this Section expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

(ii)    Without limiting the generality of the foregoing, any Lender shall, if
it is legally eligible to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies reasonably requested by the Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect

 

48



--------------------------------------------------------------------------------

to payments of interest under any Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (2) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, and (2) a certificate substantially in the
form of Exhibit C (a “U.S. Tax Certificate”) to the effect that such Lender is
not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including an entity treated as a partnership
for U.S. federal income tax purposes or a participating Lender) (1) an
IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed in
clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership (and not a participating Lender) and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or

 

49



--------------------------------------------------------------------------------

1472(b) of the Code, as applicable), such Lender shall deliver to the
Withholding Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Withholding Agent, such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.17(f)(iii), “FATCA” shall include any amendments made
to Sections 1471 through 1474 of the Code, and any regulations or official
interpretations thereof, after the Amendment Effective Date.

(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including additional amounts paid pursuant to
this Section 2.17), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnifying party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.17(g), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.17(g) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.17(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.

(h)    For purposes of Section 2.17(e) and (f), the term “Lender” includes any
Issuing Bank.

(i)    For purposes of determining withholding Taxes imposed under FATCA, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loan as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

(j)    Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under this
Agreement and the other Loan Documents.

 

50



--------------------------------------------------------------------------------

SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Except as otherwise provided in Section 2.06(e), the Borrower shall make
each payment required to be made by it hereunder or under any other Loan
Document (whether of principal, interest or fees, reimbursements of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent for the account of the applicable
Lenders or Issuing Bank or, in any such case, to such other account as the
Administrative Agent shall from time to time specify in a notice delivered to
the Borrower, except that payments to the Swingline Lender, payments to an
Issuing Bank as expressly provided herein and payments pursuant to Sections 2.15
(other than paragraph (b) thereof), 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Any payment required to be made by the Administrative
Agent shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due from the Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in Swingline Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
Swingline Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans or participations

 

51



--------------------------------------------------------------------------------

in Swingline Loans or participations in LC Disbursements, as applicable, of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans or
participations in Swingline Loans or participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in Swingline Loans or participations in LC
Disbursements to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender or Issuing Bank
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender or such Issuing Bank were a direct
creditor of the Borrower in the amount of such participation.

(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or each of the Issuing
Banks, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b) or paragraph (d) of this
Section 2.18, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender (including any Issuing Bank) requests compensation under Section 2.15, or
if the Borrower is required to pay any additional amount to any Lender
(including any Issuing Bank) or any Governmental Authority for the account of
any Lender (including any Issuing Bank) pursuant to Section 2.17, then such
Lender (including such Issuing

 

52



--------------------------------------------------------------------------------

Bank) shall use reasonable efforts to designate a different lending office for
funding or booking its Loans (or issuing its Letters of Credit) hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the reasonable judgment of such Lender (including such
Issuing Bank), such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender (including such Issuing Bank) to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender (including such Issuing Bank). The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender (including any Issuing
Bank) in connection with any such designation or assignment.

(b)    If (i) any Lender (including any Issuing Bank) requests compensation
under Section 2.15, (ii) the Borrower is required to pay any additional amount
to any Lender (including any Issuing Bank) or any Governmental Authority for the
account of any Lender (including any Issuing Bank) pursuant to Section 2.17,
(iii) any Lender has become a Defaulting Lender, (iv) any Lender has failed to
consent to a proposed amendment, waiver, discharge or termination that under
Section 9.02 requires the consent of all the Lenders (or all the affected
Lenders) and with respect to which the Required Lenders shall have granted their
consent or (v) any Lender is a Declining Lender under Section 2.21, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
(other than any outstanding Competitive Loans held by it) to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (A) the Borrower shall have received the
prior written consent of the Administrative Agent, the Swingline Lender and any
Issuing Bank, which consents shall not unreasonably be withheld, (B) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans (other than Competitive Loans) and participations in LC Disbursements
which have been funded by and not reimbursed to such Lender, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (C) in the case of any
such assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction or elimination in such compensation, payments or
additional interest, (D) in the case of any such assignment and delegation
resulting from the failure to provide a consent, the assignee shall have given
such consent and, as a result of such assignment and delegation and any
contemporaneous assignments and delegations and consents, the applicable
amendment, waiver, discharge or termination can be effected and (E) in the case
of any such assignment and delegation in respect of a Lender where such Lender
(or any Affiliate thereof) is an Issuing Bank, the Borrower shall, substantially
simultaneously with such assignment and transfer, terminate such Lender (or, at
the request of any such Affiliate, such Affiliate) as an Issuing Bank in
accordance with Section 2.09. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver or consent
by such Lender or otherwise, the circumstances entitling the Borrower

 

53



--------------------------------------------------------------------------------

to require such assignment and delegation have ceased to apply. Each party
hereto agrees that an assignment and delegation required pursuant to this
paragraph may be effected pursuant to an Assignment and Acceptance executed by
the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto.

SECTION 2.20.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)    except to the extent provided to the contrary in paragraph (iv) of
Section 2.20(c) below, facility fees shall cease to accrue pursuant to Section
2.12(a) on the unused amount of the Commitment of such Defaulting Lender;

(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;

(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i)    the Swingline Exposure and LC Exposure of such Defaulting Lender shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that the sum of all Non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the sum of all Non-Defaulting Lenders’
Revolving Credit Commitments;

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two Business Days following
notice by the Administrative Agent (A) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure that has not been reallocated and
(B) second, cash collateralize for the benefit of the Issuing Banks the portion
of such Defaulting Lender’s LC Exposure that has not been reallocated in
accordance with the procedures set forth in Section 2.06(i) for so long as such
LC Exposure is outstanding;

(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to Section
2.12(b) with respect to such portion of such Defaulting Lender’s LC Exposure for
so long as such Defaulting Lender’s LC Exposure is cash collateralized;

 

54



--------------------------------------------------------------------------------

(iv)    if any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Sections 2.12(a) and 2.12(b) shall be adjusted to give effect to
such reallocation; and

(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment utilized by such LC Exposure) and participation fees payable
under Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall
be payable to the Issuing Banks (and allocated among them ratably based on the
amount of such Defaulting Lender’s LC Exposure attributable to Letters of Credit
issued by each Issuing Bank) until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend, renew or extend any Letter of Credit, unless in each case it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Swingline Exposure or LC Exposure, as applicable, will be fully covered by the
Commitments of the Non-Defaulting Lenders and/or cash collateral provided by the
Borrower in accordance with Section 2.20(c), and participating interests in any
such funded Swingline Loan or in any such issued, amended, renewed or extended
Letter of Credit will be allocated among the Non-Defaulting Lenders in a manner
consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).

In the event that (x) a Bankruptcy Event with respect to a Lender Parent shall
have occurred following the Amendment Effective Date and for so long as such
Bankruptcy Event shall continue or (y) the Swingline Lender or any Issuing Bank
has a good faith belief that any Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, the Swingline Lender shall not be required to fund any Swingline
Loan, and no Issuing Bank shall be required to issue, amend, renew or extend any
Letter of Credit, unless the Swingline Lender or such Issuing Bank, as the case
may be, shall have entered into arrangements with the Borrower or such Lender
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuing Bank each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s

 

55



--------------------------------------------------------------------------------

Commitment and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage. Subject to
Section 9.16, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

SECTION 2.21.    Extension of Maturity Date. (a) The Borrower may, by delivery
of a Maturity Date Extension Request to the Administrative Agent (which shall
promptly deliver a copy thereof to each of the Lenders) not less than 30 days
prior to the then existing maturity date for Commitments hereunder (the
“Existing Maturity Date”), request that the Lenders extend the Existing Maturity
Date in accordance with this Section 2.21. Each Maturity Date Extension Request
shall (i) specify the date to which the Maturity Date is sought to be extended,
(ii) specify the changes, if any, to the Applicable Rate to be applied in
determining the interest payable on Revolving Loans of, and fees payable
hereunder to, Consenting Lenders in respect of that portion of their Commitments
(and related Revolving Loans) extended to such new Maturity Date and the time as
of which such changes will become effective (which may be prior to the Existing
Maturity Date), and (iii) specify any other amendments or modifications to this
Agreement to be effected in connection with such Maturity Date Extension
Request, provided that no such changes or modifications requiring approvals
pursuant to Section 9.02(b) shall become effective prior to the then existing
Maturity Date unless such other approvals have been obtained. In the event a
Maturity Date Extension Request shall have been delivered by the Borrower, each
Lender shall have the right to agree to the extension of the Existing Maturity
Date and other matters contemplated thereby on the terms and subject to the
conditions set forth therein (each Lender agreeing to the Maturity Date
Extension Request being referred to herein as a “Consenting Lender” and each
Lender not agreeing thereto being referred to herein as a “Declining Lender”),
which right may be exercised by written notice thereof, specifying the maximum
amount of the Commitment of such Lender with respect to which such Lender agrees
to the extension of the Maturity Date, delivered to the Borrower (with a copy to
the Administrative Agent) not later than a day to be agreed upon by the Borrower
and the Administrative Agent following the date on which the Maturity Date
Extension Request shall have been delivered by the Borrower (it being understood
that any Lender that shall have failed to exercise such right as set forth above
shall be deemed to be a Declining Lender). If a Lender elects to extend only a
portion of its then existing Commitment, it will be deemed for purposes hereof
to be a Consenting Lender in respect of such extended portion and a Declining
Lender in respect of the remaining portion of its Commitment. If Consenting
Lenders shall have agreed to such Maturity Date Extension Request in respect of
Commitments held by them, then, subject to paragraph (d) of this Section, on the
date specified in the Maturity Date Extension Request as the effective date
thereof (the “Extension Effective Date”), (i) the Existing Maturity Date of the
applicable Commitments shall, as to the Consenting Lenders, be extended to such
date as shall be specified therein, (ii) the terms and conditions of the
Commitments of the Consenting Lenders (including interest and fees (including
Letter of Credit fees) payable in respect

 

56



--------------------------------------------------------------------------------

thereof), shall be modified as set forth in the Maturity Date Extension Request
and (iii) such other modifications and amendments hereto specified in the
Maturity Date Extension Request shall (subject to any required approvals
(including those of the Required Lenders) having been obtained) become
effective.

(b)    Notwithstanding the foregoing, the Borrower shall have the right, in
accordance with the provisions of Sections 2.19 and 9.04, at any time prior to
the Existing Maturity Date, to replace a Declining Lender (for the avoidance of
doubt, only in respect of that portion of such Lender’s Commitments subject to a
Maturity Date Extension Request that it has not agreed to extend) with a Lender
or other financial institution that will agree to such Maturity Date Extension
Request, and any such replacement Lender shall for all purposes constitute a
Consenting Lender in respect of the Commitment assigned to and assumed by it on
and after the effective time of such replacement.

(c)    If a Maturity Date Extension Request has become effective hereunder:

(i)    not later than the Business Day prior to the Existing Maturity Date, the
Borrower shall make prepayments of Loans and shall provide cash collateral in
respect of Letters of Credit in the manner set forth in Section 2.11, such that,
after giving effect to such prepayments and such provision of cash collateral,
the aggregate credit exposures outstanding as of such date will not exceed the
aggregate Commitments of the Consenting Lenders extended pursuant to this
Section 2.21 (and the Borrower shall not be permitted thereafter to request any
Loan or any issuance, amendment, renewal or extension of a Letter of Credit if,
after giving effect thereto, the aggregate credit exposures outstanding would
exceed the aggregate amount of the Commitments so extended); and

(ii)    on the Existing Maturity Date, the Commitment of each Declining Lender
shall, to the extent not assumed, assigned or transferred as provided in
paragraph (b) of this Section, terminate, and the Borrower shall repay all the
Revolving Loans of each Declining Lender, to the extent such Revolving Loans
shall not have been so purchased, assigned and transferred, in each case
together with accrued and unpaid interest and all fees and other amounts owing
to such Declining Lender hereunder (accordingly, the Commitment of any
Consenting Lender shall, to the extent the amount of such Commitment exceeds the
amount set forth in the notice delivered by such Lender pursuant to paragraph
(a) of this Section, be permanently reduced by the amount of such excess, and
the Borrower shall prepay the proportionate part of the outstanding Revolving
Loans of such Consenting Lender, in each case together with accrued and unpaid
interest thereon to but excluding the Existing Maturity Date and all fees and
other amounts payable in respect thereof on or prior to the Existing Maturity
Date), it being understood that such repayments may be funded with the proceeds
of new Revolving Borrowings made

 

57



--------------------------------------------------------------------------------

simultaneously with such repayments by the Consenting Lenders, which such
Revolving Borrowings shall be made ratably by the Consenting Lenders in
accordance with their extended Commitments.

(d)    Notwithstanding the foregoing, no Maturity Date Extension Request shall
become effective hereunder unless, on the Extension Effective Date, the
conditions set forth in Section 4.02 shall be satisfied (with all references in
such Section to a Borrowing being deemed to be references to such Maturity Date
Extension Request) and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer.

(e)    Notwithstanding any provision of this Agreement to the contrary, it is
hereby agreed that no extension of an Existing Maturity Date in accordance with
the express terms of this Section 2.21, or any amendment or modification of the
terms and conditions of the Commitments and Revolving Loans of the Consenting
Lenders effected pursuant thereto, shall be deemed to (i) violate the last
sentence of Section 2.09(c) or Section 2.18(b) or 2.18(c) or any other provision
of this Agreement requiring the ratable reduction of Commitments or the ratable
sharing of payments or (ii) require the consent of all Lenders or all affected
Lenders under Section 9.02(b).

(f)    The Borrower, the Administrative Agent and the Consenting Lenders may
enter into an amendment to this Agreement to effect such modifications as may be
necessary to reflect the terms of any Maturity Date Extension Request that has
become effective in accordance with the provisions of this Section 2.21.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants (as to itself and its own Subsidiaries) to
the Lenders that:

SECTION 3.01.    Organization; Powers. The Borrower and each Significant
Subsidiary is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.02.    Authorization; Enforceability. The Transactions are within the
Borrower’s and the Guarantor’s corporate powers and have been duly authorized by
all necessary corporate and, if required, stockholder action. The Amendment and
Restatement Agreement (to which this Agreement is attached as Exhibit A thereto)
has been duly executed and delivered by the Borrower and constitutes, and the
Guarantee Agreement constitutes, and the Reaffirmation Agreement when executed
and delivered by the Guarantor, will constitute, a legal, valid and binding
obligation of the

 

58



--------------------------------------------------------------------------------

Borrower or the Guarantor, as the case may be, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrower or any of the Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon the Borrower or any of the
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of the Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of the Subsidiaries.

SECTION 3.04.    Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders the consolidated balance sheet
and statements of income, stockholders’ equity and cash flows of the Borrower
and its consolidated Subsidiaries (i) as of and for the fiscal year ended
December 31, 2016, reported on by Ernst & Young LLP, independent registered
public accounting firm and (ii) as of and for the fiscal quarter ended March 31,
2017, certified by its chief financial officer. Such financial statements
present fairly, in all material respects, the financial position, results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to, in the
case of the interim financial statements, normal year-end audit adjustments and
the absence of footnotes.

(b)    Since December 31, 2016, there has been no material adverse change in the
business, assets, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole.

SECTION 3.05.    Properties. (a) The Borrower and each Significant Subsidiary
has good title to, or valid leasehold interests in, all its real and personal
property material to the business of the Borrower and its Subsidiaries taken as
a whole, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b)    The Borrower and each Significant Subsidiary owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to the business of the Borrower and its Subsidiaries taken as a whole,
and the use thereof by the Borrower or such Significant Subsidiary does not
infringe upon the rights of any other Person, except for any such ownership,
licenses or infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

59



--------------------------------------------------------------------------------

SECTION 3.06.    Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of the Subsidiaries (i) which could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement or
the Transactions.

(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of the
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

SECTION 3.07.    Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08.    Investment Company Status. Neither the Borrower nor the
Guarantor is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09.    Taxes. The Borrower and each Subsidiary has filed or caused to
be filed on a timely basis (taking into account all extensions granted by the
applicable Governmental Authority) all United States federal and applicable
foreign, state and local Tax returns and reports and all other Tax returns and
reports which are required to be filed and have paid or caused to be paid all
Taxes required to have been paid by it, except (a) such Taxes, if any, as are
being contested in good faith by appropriate proceedings as to which adequate
reserves have been provided in accordance with GAAP and (b) to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Accounting Standards Codification Topic 715) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan by an amount which could reasonably be expected
to result in a Material Adverse Effect, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Accounting Standards Codification Topic 715)

 

60



--------------------------------------------------------------------------------

did not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of all such underfunded
Plans by an amount which could reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.11.    Disclosure. As of the Amendment Effective Date, neither the
Information Memorandum nor any of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement (as modified or supplemented by other information so furnished on
or prior to the Amendment Effective Date) contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

SECTION 3.12.    Federal Regulations. The proceeds of the Loans will be used
only for general corporate purposes. No part of the proceeds of any Loan will be
used to purchase or carry any Margin Stock in violation of Regulation U or X of
the Board. As of the Amendment Effective Date, if the full amount of the
Lenders’ Commitments were used to purchase Margin Stock, no more than 25% of the
value of the assets of the Borrower, or of the Borrower and its Subsidiaries
taken as a whole, which are subject to the restrictions contained in Article VI,
would constitute Margin Stock. If the proceeds of any Loan are to be used in a
manner which would cause such Loans to be classified as “purpose loans” under
Regulation U, then at the time of the making of such Loan and at the time of the
making of each Loan thereafter (after applying the proceeds of all Loans then
being or theretofore made), no more than 25% of the value of the assets of the
Borrower, or of the Borrower and its Subsidiaries taken as a whole, which are
subject to the restrictions contained in Article VI shall constitute Margin
Stock. If at any time the representation set forth in the preceding sentence
would be required to be made but cannot be made by the Borrower, such
representation shall not be required to be made, provided that the Borrower
shall at all times thereafter comply with Article X.

SECTION 3.13.    Subsidiaries. Schedule 3.13 sets forth as of the Amendment
Effective Date a list of all Subsidiaries and the percentage ownership (directly
or indirectly) of the Borrower therein. Except to the extent that could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, the shares of capital stock or other ownership interests so
indicated on Schedule 3.13 are fully paid and non-assessable and are owned by
the Borrower, directly or indirectly, free and clear of all Liens other than
Liens permitted under Section 6.02(a), (c), (f) or, to the extent applicable to
any of the foregoing paragraphs of Section 6.02, 6.02(i).

SECTION 3.14.    Anti-Corruption Laws and Sanctions. None of (a) the Borrower,
any Subsidiary or to the knowledge of the Borrower or such Subsidiary any of
their respective directors, officers or employees, or (b) to the knowledge of
the Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by the Credit Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

 

61



--------------------------------------------------------------------------------

SECTION 3.15.    USA PATRIOT Act. To the extent applicable, the Borrower and
each Subsidiary is in compliance in all material respects with the USA PATRIOT
Act.

ARTICLE IV

Conditions

SECTION 4.01.    [Reserved].

SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit hereunder (other than automatic renewals thereof
pursuant to customary evergreen provisions or amendments that do not increase
the stated face amount of such Letter of Credit) is subject to the satisfaction
(or waiver in accordance with Section 9.02) of the following conditions:

(a)    The representations and warranties of the Borrower set forth in this
Agreement shall (other than the representations and warranties set forth in
Sections 3.04(b) and 3.06 and except as expressly provided in the last sentence
of Section 3.12) be true and correct in all material respects (other than to the
extent qualified by materiality or “Material Adverse Effect”, in which case such
representations shall be true and correct in all respects) on and as of the date
of such Borrowing or the date of issuance, amendment, renewal or extension of
such Letter of Credit (other than automatic renewals thereof pursuant to
customary evergreen provisions or amendments that do not increase the stated
face amount of such Letter of Credit), as applicable (except to the extent
expressly made as of another date, in which case such representations and
warranties shall be true and correct in all material respects as of such other
date).

(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of any Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c)    At the time of the making of the first Loan or issuance of a Letter of
Credit, if any, when the representation in the fourth sentence of Section 3.12
would be required to be made, but cannot be made, then as a condition precedent
to such Borrowing or issuance of a Letter of Credit, the Borrower shall have
delivered to the Administrative Agent a Form F.R. G-3 or Form F.R. U 1, as
applicable, for each Lender, duly completed by the Borrower in conformity with
Regulation U of the Board.

Each Borrowing and each request for the issuance, amendment, renewal or
extension of a Letter of Credit (other than automatic renewals thereof pursuant
to customary evergreen provisions or amendments that do not increase the stated
face amount of such Letter of Credit) shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.

 

62



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated or fully cash collateralized or
supported by a backstop letter of credit, in either case, in a manner reasonably
satisfactory to the applicable Issuing Bank and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01.    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender:

(a)    within 100 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent registered public
accounting firm of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit other than any exception solely as a result of (x) an
upcoming maturity date under any Indebtedness occurring within one year from the
time such opinion is delivered or (y) any potential inability to satisfy any
financial maintenance covenant on a future date or in a future period) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied (it being understood that the foregoing can be
satisfied by delivery of the Borrower’s relevant Form 10-K);

(b)    within 55 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes (it being understood that the
foregoing can be satisfied by delivery of the Borrower’s relevant Form 10-Q);

(c)    concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer (i) certifying as to
whether a Default

 

63



--------------------------------------------------------------------------------

has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with
Section 6.01, (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate and
(iv) if any Lease Accounting GAAP Change shall have become effective and shall
have been applied by the Borrower, and such Lease Accounting GAAP Change affects
the comparability of the consolidated financial statements (or any part thereof)
for such fiscal year or such fiscal quarter compared to the corresponding
consolidated financial statements (or such part thereof) for the prior fiscal
year or the corresponding fiscal quarter of such prior fiscal year in any
material respect, specifying the effect of such Lease Accounting GAAP Change on
the consolidated financial statements for such fiscal year or such fiscal
quarter;

(d)    concurrently with any delivery of financial statements under clause
(a) above, (i) to the extent permitted by the internal policies of the
independent registered accounting firm referred to in paragraph (a) above, a
certificate of such accounting firm in customary form stating whether they
obtained knowledge during the course of their examination of such financial
statements of any Default or Event of Default continuing under Section 6.01 on
the date of such certificate, except as specified in such certificate (which
certificate may be limited to the extent required by accounting rules or
guidelines) and (ii) a certificate of a Financial Officer setting forth any
Non-Recourse Indebtedness outstanding as of the last day of such period; and

(e)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

SECTION 5.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a)    the occurrence of any Default;

(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary thereof as to which there is a reasonable possibility of an
adverse determination and which, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

 

64



--------------------------------------------------------------------------------

(d)    any other development, including without limitation any development
relating to an Environmental Liability, that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03.    Existence; Conduct of Business. (a) The Borrower will, and will
cause each of its Significant Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and (b) the Borrower will, and will cause each of its Significant
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect the rights, licenses, permits, privileges and
franchises material to the conduct of the business of the Borrower and its
Subsidiaries taken as a whole; provided that the foregoing shall not
(i) prohibit any merger, consolidation, liquidation, dissolution or sale
permitted (or not restricted) under this Agreement or (ii) require the
maintenance of any right, license, permit, privilege or franchise where the
failure to maintain same could not reasonably be expected to have a Material
Adverse Effect.

SECTION 5.04.    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its Tax liabilities that, if not paid, could
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP.

SECTION 5.05.    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of the business of the Borrower and its Subsidiaries,
taken as a whole, in good working order and condition, ordinary wear and tear
and damage by casualty excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations, except, in each case,
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 5.06.    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all material dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.

 

65



--------------------------------------------------------------------------------

SECTION 5.07.    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority, including without limitation all Environmental Laws,
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.08.    Use of Proceeds. The proceeds of the Loans will be used for
general corporate purposes (including, on the Amendment Effective Date, to pay
Transaction Costs and to pay all accrued and unpaid interest and fees with
respect to any Revolving Loans and Commitments outstanding on the Amendment
Effective Date immediately prior to giving effect to the Amendment and
Restatement Agreement). No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations U and X (after giving
effect to Article X). Letters of Credit will be issued only to support
obligations incurred by the Borrower and its subsidiaries in their business
operations.

SECTION 5.09.    Further Assurances. The Borrower will, and will cause Newmont
USA to, execute any and all further documents, agreements and instruments, and
take all further actions that may be required under any applicable law or
regulation, or that the Administrative Agent may reasonably request, to cause
the Guarantee Requirement to be and remain satisfied at all times, subject to
Section 9.14.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated or fully cash collateralized or
supported by a backstop letter of credit, in either case, in a manner reasonably
satisfactory to the applicable Issuing Bank and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01.    Consolidated Indebtedness. The Borrower will not, as of the
last day of any fiscal quarter, permit Total Indebtedness as of such date to
exceed an amount equal to 62.5% of Total Capitalization as of such date.

SECTION 6.02.    Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

(a)    Permitted Encumbrances;

 

66



--------------------------------------------------------------------------------

(b)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Amendment Effective Date and (to the extent securing
Indebtedness in excess of $25,000,000) set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secured on the Amendment Effective Date;

(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the Amendment Effective Date prior
to the time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Borrower or any Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be;

(d)    Liens (including Liens arising in connection with any Capital Lease
Obligation) on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to, at the time of, or within
180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Borrower or any Subsidiary;

(e)    Liens securing Indebtedness otherwise permitted pursuant to this
Agreement incurred in connection with any Capital Lease Obligation related
solely to the Gold Ore Treatment facility located near Carlin, Nevada;

(f)    Liens securing Indebtedness otherwise permitted pursuant to this
Agreement incurred in connection with the development, construction or operation
of a project developed or constructed after the Amendment Effective Date so long
as such Liens encumber only the project itself and/or the ownership interest
held by the Borrower or any Subsidiary therein;

(g)    a sale-leaseback transaction with respect to the Autoclave Equipment
Plants;

(h)    Liens not otherwise permitted by this Section 6.02 which, in the
aggregate, secure Indebtedness and other obligations not exceeding (as to the
Borrower and all of its Subsidiaries) $600,000,000 in aggregate principal amount
at any time outstanding;

(i)    Liens in respect of the cash collateralization of (i) Letters of Credit
pursuant to Section 2.11(b), (ii) any Defaulting Lender’s participation in
Letters of Credit or Swingline Loans as contemplated by this Agreement and
(iii) (x) letters of credit

 

67



--------------------------------------------------------------------------------

issued under other bank credit facilities permitted by this Agreement to the
extent the aggregate stated face amounts of such letters of credit exceed the
commitments under the applicable bank credit facility and (y) any defaulting
lender’s participation in letters of credit or swingline loans under other bank
credit facilities permitted by this Agreement; and

(j)    extensions, renewals, refinancings or replacements of any Lien referred
to in paragraphs (b), (c), (d), (e), (f) and (g) of this Section 6.02, provided
that the principal amount of the Indebtedness or obligation secured thereby is
not increased (except by the amount of any accrued and unpaid interest or
premium in connection therewith and any reasonable fees associated with such
extension, renewal, refinancing or replacement) and that any such extension,
renewal or replacement is limited to the property originally encumbered thereby.

SECTION 6.03.    Fundamental Changes. The Borrower will not merge into or
consolidate with any other Person, nor permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (in each case, whether now owned or hereafter acquired) or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing:

(a)    any Subsidiary may merge or consolidate with the Borrower;

(b)    the Borrower may merge or consolidate with any other Person so long as:

(i)    the Borrower is the surviving corporation or the surviving corporation
(if the surviving corporation is not the Borrower) shall assume all of the Loans
and other obligations of the Borrower under this Agreement pursuant to an
Assumption Agreement substantially in the form of Exhibit B; and

(ii)    the credit rating for Index Debt of the surviving corporation from
either Moody’s or S&P immediately after such transaction is at least equal to
the credit rating for Index Debt of the Borrower immediately prior to the
initial public announcement of such transaction, provided that in any event the
requirements of this clause (ii) shall be deemed satisfied if the surviving
corporation has a credit rating after such merger or consolidation of at least
BBB, in the case of S&P, or Baa2, in the case of Moody’s.

SECTION 6.04.    Anti-Corruption Laws. The Borrower will not request any
Borrowing or Letter of Credit, and the Borrower shall not use, and shall take
reasonable steps to ensure that none of its Subsidiaries and its or their
respective directors, officers, employees and agents shall use, the proceeds of
any Borrowing or Letter of Credit (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws or (b) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country.

 

68



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b)    the Borrower shall (i) fail to pay (A) any interest on any Loan, (B) any
reimbursement obligation in respect of any LC Disbursement, or (C) any regularly
accruing fees hereunder, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three Business Days or
(ii) fail to pay any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement, when and as the same
shall become due and payable, and such failure shall continue for 15 days after
the Borrower is notified thereof by the Administrative Agent or any Lender;

(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;

(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

(e)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of the Required Lenders);

(f)    the Borrower or any Significant Subsidiary shall fail to make any payment
of principal or interest (and regardless of amount) in respect of any Material
Indebtedness (other than Non-Recourse Indebtedness), when and as the same shall
become due and payable (after giving effect to the period of grace, if any,
provided in the instrument or agreement relating to such Material Indebtedness);

 

69



--------------------------------------------------------------------------------

(g)    any event or condition occurs (i) that results in any Material
Indebtedness (other than Non-Recourse Indebtedness) becoming due prior to its
scheduled maturity or (ii) that enables or permits (with or without the giving
of notice, the lapse of time or both) the holder or holders of any Material
Indebtedness (other than Non-Recourse Indebtedness) or any trustee or agent on
its or their behalf to cause any such Material Indebtedness (other than any
Non-Recourse Indebtedness) to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i)    the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any corporate
action for the purpose of effecting any of the foregoing;

(j)    one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (excluding any amount paid or covered by independent
third-party insurance as to which the insurer has been notified of such judgment
and has not denied coverage) shall be rendered against the Borrower, any
Significant Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed (or, in the case of a judgment in a jurisdiction other
than the United States of America or any political subdivision thereof, such
longer period as the Borrower and the Administrative Agent shall agree in good
faith, provided that the Borrower or such Significant Subsidiary shall be
contesting such execution in accordance with appropriate proceedings; provided
further that the Administrative Agent shall not agree to an additional period in
excess of 120 consecutive days without the consent of the Required Lenders), or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Significant Subsidiary to enforce any such
judgment;

 

70



--------------------------------------------------------------------------------

(k)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

(l)    a Change in Control shall occur;

(m)    the Borrower or any Significant Subsidiary (i) shall fail to make any
payment or delivery in respect of any Material Commodity Hedging Indebtedness,
and (ii) after giving effect to any applicable notice requirement or grace
period, there occurs a liquidation of, an acceleration of obligations under, or
an early termination of, the Commodity Hedging Agreement under which such
Material Commodity Hedging Indebtedness arises, and (iii) the Borrower or such
Significant Subsidiary shall fail to make any payment due under such Commodity
Hedging Agreement as a result of such liquidation, acceleration or early
termination within the period provided under such Commodity Hedging Agreement;

(n)    except as provided in Section 9.14, the Guarantee Agreement shall cease
to be enforceable with respect to the Guarantor or the Guarantor shall assert in
writing that the Guarantee Agreement or any guarantee thereunder has ceased to
be or is not enforceable;

(o)    the Borrower shall fail to comply with Section 2.21(c); or

(p)    the Borrower shall fail to provide cash collateral in respect of any
outstanding Letter of Credit having an expiration date after the second Business
Day prior to the Maturity Date by the date that is 10 days prior to the Maturity
Date in an amount equal to 102% of the LC Exposure in respect of such Letter of
Credit and otherwise in accordance with Section 2.06(c) and such failure shall
remain unremedied on the fifth Business Day prior to the Maturity Date;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, and (iii) require the deposit of cash
collateral in respect of LC Exposure as provided in Section 2.06(i), in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower; and in case of any event with respect
to the Borrower described in clause (h) or (i) of this Article, the Commitments
shall automatically terminate, the principal of the Loans and, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall automatically become due and payable, and the deposit
of such cash

 

71



--------------------------------------------------------------------------------

collateral in respect of LC Exposure shall immediately and automatically become
due, in each case without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent under the Loan Documents, and
authorizes the Administrative Agent to take such actions and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, any Subsidiary or any other Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
wilful misconduct, as

 

72



--------------------------------------------------------------------------------

determined by a court of competent jurisdiction by a final and non-appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Administrative
Agent by the Borrower, a Lender or an Issuing Bank, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent. Notwithstanding anything herein to the contrary, the
Administrative Agent shall not have any liability arising from (A) any
confirmation of the Revolving Credit Exposure or the component amounts thereof
or (B) any determination as to whether a Letter of Credit constitutes a
Financial Letter of Credit or a Performance Letter of Credit.

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

73



--------------------------------------------------------------------------------

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (not to be unreasonably withheld), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, then the retiring Administrative Agent
may, on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent reasonably acceptable to the Borrower, which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed by the Borrower and such
successor. Following the effectiveness of the Administrative Agent’s resignation
from its capacity as such, the provisions of this Article and Section 9.03, as
well as any exculpatory, reimbursement and indemnification provisions set forth
in any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Arrangers or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Arrangers or any other Lender or Issuing
Bank, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

Each Lender, by delivering its signature page to the Amendment and Restatement
Agreement and funding or continuing its Loans on the Amendment Effective Date,
or delivering its signature page to an Assignment and Acceptance or an
Additional Credit Assumption Agreement pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Loan Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent or
the Lenders on the Original Effective Date or the Amendment Effective Date, as
the case may be.

 

74



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as a Syndication Agent or a
Documentation Agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender or
an Issuing Bank), but all such Persons shall have the benefit of the indemnities
provided for hereunder.

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders (except as provided herein with respect to consent rights
over successor Administrative Agents) and the Issuing Banks, and neither the
Borrower nor any other Loan Party shall have any rights as a third party
beneficiary of any such provisions.

ARTICLE IX

Miscellaneous

SECTION 9.01.    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a)    if to the Borrower, to it at 6363 South Fiddlers Green Circle, Greenwood
Village, Colorado 80111, Attention of Treasurer (Telecopy No. (303) 837-5150),
Attention: Treasurer;

(b)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, 3/Ops2, Newark, DE 19713,
Attention of Rea N. Seth (Telecopy No. (302) 634-1417);

(c)    if to the Swingline Lender, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 500 Stanton Christiana Road, 3/Ops2, Newark, DE 19713, Attention
of Rea N. Seth (Telecopy No. (302) 634-1417), with a copy to JPMorgan Chase
Bank, N.A., 383 Madison Avenue, New York, NY 10179, Attention of James Shender
(Telecopy No. (212) 270-4286);

(d)    if to any Issuing Bank, to it at the address most recently specified by
it in a notice delivered to the Administrative Agent and the Borrower;

(e)    if to any Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire; and

(f)    notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept

 

75



--------------------------------------------------------------------------------

notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under any other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Issuing Bank or any Lender may have had notice or knowledge of such Default at
the time.

(b)    Except as provided in Section 2.21, neither this Agreement nor any other
Loan Document nor any provision hereof or thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders (and,
additionally, in each case, if its rights and obligations are affected thereby,
the Swingline Lender), or in the case of the Guarantee Agreement, the Guarantor;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or the amount of any LC Disbursement or reduce the rate of interest
thereon (other than a waiver of post-default additional interest as specified in
Section 2.13(a)), or reduce any fees payable to any Lender hereunder, without
the written consent of each Lender adversely affected thereby, (iii) postpone
the scheduled date of payment of the principal amount of any Loan or the
scheduled date of payment of any LC Disbursement, or any interest thereon (other
than a waiver of post-default additional interest as specified in
Section 2.13(d)), or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender adversely affected
thereby, (iv) change Section 2.18(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender adversely affected thereby or (v) change any of the provisions of this
Section 9.02(b) or the definition of “Required Lenders” (other than any change
to the definition of

 

76



--------------------------------------------------------------------------------

“Required Lenders” necessary for any new class of Lenders to be treated on the
same basis as existing Lenders) or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, any Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, Issuing Bank or
the Swingline Lender. Notwithstanding any of the foregoing (A) no consent with
respect to any amendment, waiver or other modification of this Agreement or any
other Loan Document shall be required of (1) any Defaulting Lender, except with
respect to any amendment, waiver or other modification referred to in clause
(i), (ii) or (iii) of the first proviso of this paragraph and then only in the
event such Defaulting Lender shall be affected by such amendment, waiver or
other modification or (2) any Lender that receives payment in full of the
principal of and interest accrued on each Loan made by, and all other amounts
owing to, such Lender or accrued for the account of such Lender under this
Agreement and the other Loan Documents at the time such amendment, waiver or
other modification becomes effective and whose Commitments terminate by the
terms and upon the effectiveness of such amendment, waiver or other
modification, (B) any provision of this Agreement or any other Loan Document may
be amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, the Lenders shall have received at least five Business
Days prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from (x) the Required Lenders stating that the Required Lenders
object to such amendment or (y) any Issuing Bank affected by such amendment
stating that it objects to such amendment, and (C) this Agreement may be amended
to provide for Additional Credit Commitments in the manner contemplated by
Section 2.09(d) and the extension of the Maturity Date as provided in
Section 2.21, in each case without any additional consents.

SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers and their respective Affiliates, including
the reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit facility
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all documented out-of-pocket expenses incurred by the Administrative
Agent, the Arrangers or, after the occurrence of a Default or an Event of
Default, any Issuing Bank or any Lender, including the reasonable fees, charges
and disbursements of any counsel for the Administrative Agent, any Issuing Bank
or any Lender, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such

 

77



--------------------------------------------------------------------------------

out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that the
Borrower, in connection with the foregoing, shall only be required to pay the
fees and expenses of (A) one counsel engaged to represent the Administrative
Agent and (B) in the case of the preceding clause (iii), (1) one joint counsel
engaged to represent all Issuing Banks, the Administrative Agent, the Arrangers
and all Lenders (taken together), plus one additional counsel for each of the
parties taken as a whole who are similarly situated in the event any Issuing
Bank or Lender shall have reasonably determined, or been advised by counsel,
that there are or may be actual conflicts of interest, including situations in
which one or more legal defenses available to it are different from or in
addition to those available to any other Issuing Bank or Lender, and (2) such
other joint local counsel in any applicable jurisdiction engaged to represent
the Administrative Agent, all Issuing Banks and all Lenders as may be required
in the reasonable judgment of the Administrative Agent.

(b)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arrangers, each Issuing Bank and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (but limited, in the
case of legal fees and expenses, to the documented fees, charges and
disbursements of one counsel for the Indemnitees, taken as a whole, and, if
necessary, one local counsel in any applicable jurisdiction plus one additional
counsel (and one additional local counsel in each applicable jurisdiction) for
each of the parties taken as a whole who are similarly situated in the event any
Indemnitee shall have reasonably determined, or been advised by counsel, that
there are or may be conflicts of interest, including situations in which one or
more legal defenses available to it are different from or in addition to those
available to any other Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of any actual or
prospective claim, litigation, investigation or proceeding (regardless of
whether any Indemnitee is a party thereto and regardless of whether such matter
is initiated by a third party, the Borrower or any Affiliate of the Borrower))
relating to (i) the execution or delivery of any Loan Document or any agreement
or instrument contemplated hereby or thereby, the syndication of Commitments
hereunder, the performance by the parties to the Loan Documents of their
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby or thereby, (ii) any Loan or Letter
of Credit or the use of the proceeds therefrom (including any refusal by any
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit) or (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (A) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or wilful misconduct of such Indemnitee (or any Related Party of such
Indemnitee) or, solely in the case of a claim initiated by the Borrower,
material breach of such Indemnitee’s obligations under the Loan Documents in

 

78



--------------------------------------------------------------------------------

bad faith or (B) arise out of disputes solely among Indemnitees and not arising
out of any act or omission by the Borrower or any of its Subsidiaries (other
than any disputes against the Administrative Agent, the Swingline Lender, any
Issuing Bank or the Arrangers in its capacity as such). This Section 9.03(b)
shall not apply with respect to Taxes.

(c)    To the extent that the Borrower fails to pay any amount required to be
paid by them to the Administrative Agent (or any sub-agent thereof) or any
Issuing Bank or the Swingline Lender, or any Related Party of any of the
foregoing, under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent (or any sub-agent hereof), such
Issuing Bank, the Swingline Lender or such Related Party, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.

(d)    To the extent permitted by applicable law, (i) the Borrower shall not
assert, or permit any of their Affiliates or Related Parties to assert, and each
hereby waives, any claim against any Indemnitee for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), unless caused by such Indemnitee’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision) and (ii) no party hereto shall, nor shall it
permit any of its Affiliates or Related Parties to assert, and each hereby
waives, any claim against any other party, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
nothing contained in this clause (ii) will limit the Borrower’s obligations as
set forth in paragraph (b) above.

(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that the Borrower may
not (except as otherwise provided herein) assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit) and the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

79



--------------------------------------------------------------------------------

(b)    Any Lender may assign to one or more commercial banks or other financial
institutions (but, for the avoidance of doubt, not to any natural person) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it and amounts in
respect of Letters of Credit at the time owing to it); provided that (i) each of
the Borrower (except in the case of an assignment to a Lender or an Affiliate of
a Lender), the Administrative Agent and any Issuing Bank (and, in the case of an
assignment of all or a portion of any Lender’s obligations in respect of its
Swingline Exposure, the Swingline Lender) must give their prior written consent
to such assignment (which consents shall not be unreasonably withheld), (ii) the
amount of the Commitment of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent), if less than the entire
remaining amount of the assigning Lender’s commitment, shall not in any event be
less than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, (iii) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement, except that this clause (iii) shall not apply to rights in
respect of outstanding Competitive Loans, (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $3,500, (v) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire and (vi) no such assignment shall be made to any
Defaulting Lender or any of its subsidiaries, or any Person, who, upon becoming
a Lender hereunder, would constitute any of the foregoing Persons described in
this clause (vi); and provided further that (A) any consent of the Borrower
otherwise required under the first proviso to this paragraph shall (1) not be
required if an Event of Default under clauses (a), (b), (h) or (i) of Article
VII (with respect to the Borrower) has occurred and is continuing and (2) for
any assignment, be deemed to have been given by the Borrower unless it shall
object to such assignment by written notice to the Administrative Agent within
five Business Days after having first received notice thereof, and
(B) notwithstanding any other provision in this paragraph (b) (including the
preceding clause (A) of this proviso), the prior written consent of the Borrower
shall be required in the case of any assignment to a Person referred to in
clause (v) of Section 9.04(e). Subject to acceptance and recording thereof
pursuant to paragraph (d) of this Section, from and after the effective date
specified in each Assignment and Acceptance the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

 

80



--------------------------------------------------------------------------------

(c)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York, New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of and stated interest on the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Issuing Bank and any Lender (as to its own
interest), at any reasonable time and from time to time upon reasonable prior
notice.

(d)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.17(f) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(e)    Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (but, for the avoidance of doubt, not to any natural person) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans and
LC Disbursements owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(iv) notwithstanding any other provision in this paragraph (e), no Lender may,
without the Borrower’s prior written consent, sell participations in any Loan,
Commitment or LC Disbursements to Persons (other than banks and similar
financial institutions) that are engaged in the gold or minerals business and
which are designated in writing from time to time by the Borrower as Persons
that are ineligible to participate in Loans or LC Disbursements and Commitments;
provided further that any consent of the Borrower otherwise required under the
first proviso to this paragraph (other than any consent required under clause
(v) of this paragraph) shall (x) not be required if an Event of Default under
clauses (a), (b), (h) or (i) of Article VII (with respect to the Borrower) has
occurred and is continuing and (y) be deemed to have been given by the Borrower
unless it shall object to such participation by written notice to the
Administrative Agent

 

81



--------------------------------------------------------------------------------

within five Business Days after having first received notice thereof. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clause (i), (ii) or (iii) of the
first proviso to Section 9.02(b) that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 (subject to the requirements and limitations therein, including
the requirements under Section 2.17(f) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender or Issuing Bank)) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under paragraph
(b) of this Section; and (B) shall not be entitled to receive any greater
payment under Sections 2.15 or 2.17, with respect to any participation, than its
participating Lender or Issuing Bank would have been entitled to receive. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(c) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(f)    Each Lender agrees that it will only provide to a Participant information
relating to the Borrower and its Subsidiaries that (i) is or becomes generally
available to the public other than as a result of a disclosure by such Lender or
its agents, employees or advisors or (ii) becomes available on a nonconfidential
basis, in each case other than from a source which is bound by a confidentiality
agreement with the Borrower.

(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, and this Section shall not apply to any such
pledge or assignment of a

 

82



--------------------------------------------------------------------------------

security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and the issuance of
any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

SECTION 9.06.    Integration; Effectiveness. This Agreement, the other Loan
Documents and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective as set forth in the Amendment and Restatement
Agreement.

SECTION 9.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions of such Loan Document; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

SECTION 9.08.    Right of Setoff. If the Loans shall have become due and
payable, each Lender and each of its Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations at any time owing by such Lender
or Affiliate to or for the credit or the account of the Borrower against any of
and all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to and
shall not limit other rights and remedies (including other rights of setoff)
which such Lender may have.

 

83



--------------------------------------------------------------------------------

SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.

(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01 (other than by electronic
communications or telecopy). Nothing in this Agreement or any other Loan
Document will affect the right of any party hereto or thereto to serve process
in any other manner permitted by law.

SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

84



--------------------------------------------------------------------------------

SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or self-regulatory body, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process (in which case, the Administrative Agent, such Issuing Bank or
such Lender shall (except with respect to any audit or examination conducted by
bank accountants or any self regulatory authority or governmental or regulatory
authority exercising examination or regulatory authority), to the extent not
inconsistent with applicable law or regulation or such Person’s internal
policies, use reasonable efforts to promptly inform the Borrower thereof), (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to any assignee or prospective assignee of any of its rights or
obligations under this Agreement (provided that no Information may be disclosed
to any participant or prospective participant without the consent of the
Borrower, which consent may be withheld by the Borrower in its sole discretion),
(g) to any direct, indirect, actual or prospective counterparty (and its
advisor) to any swap, derivative or securitization transaction related to the
obligations under this Agreement (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (h) to any
credit insurance provider relating to the Borrower and its obligations (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (i) with the consent of the Borrower, or (j) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Borrower not subject (to the knowledge of the Administrative Agent,
such Issuing Bank or such Lender) to a confidentiality agreement with the
Borrower. For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Borrower; provided that,
in the case of information received from the Borrower after the Amendment
Effective Date, such information is clearly identified at the time of delivery
as confidential. Any Person

 

85



--------------------------------------------------------------------------------

required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13.    USA PATRIOT Act. Each Lender that is subject to the USA PATRIOT
Act and each Issuing Bank hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it may be required to obtain, verify and
record information that identifies such Loan Party, which information includes
the name, address and tax identification number of such Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the Act. Each Loan Party shall promptly, following a request by
the Administrative Agent, any Lender or any Issuing Bank, provide all
documentation and other information that the Administrative Agent, such Lender
or such Issuing Bank reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

SECTION 9.14.    Release of Newmont USA as a Guarantor. Newmont USA shall
automatically be released from its obligations as a Guarantor under the Loan
Documents upon the consummation of any transaction permitted by this Agreement
as a result of which Newmont USA (a) ceases to be a Subsidiary; provided that,
if so required by this Agreement, the Required Lenders shall have consented to
such transaction and the terms of such consent shall not have provided
otherwise, or (b) is released from its obligations under the Guarantee Agreement
pursuant to the terms thereof. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall execute and deliver to
the Borrower, at the Borrower’s expense, all documents that the Borrower shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

SECTION 9.15.    No Fiduciary Relationship. The Borrower, on behalf of itself
and the Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrower and the Subsidiaries, on the one hand, and the Administrative
Agent, the Lenders, the Issuing Banks and their Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Lenders, the Issuing Banks or their Affiliates, and no such duty will be deemed
to have arisen in connection with any such transactions or communications. The
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks and their
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of the Borrower and the Subsidiaries, and none of the Administrative Agent, the
Arrangers, the Lenders, the Issuing Banks or their Affiliates has any obligation
to disclose any of such interests to the Borrower or any of the Subsidiaries. To
the fullest extent permitted by law, the Borrower hereby agrees not to assert
any claims that it or any of the Subsidiaries may have against the
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks and their
Affiliates with respect to any alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

86



--------------------------------------------------------------------------------

SECTION 9.16.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of any EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

ARTICLE X

Treatment of Loans for Purposes of Regulation U

SECTION 10.01.    Treatment for Purposes of Regulation U. The Borrower and the
Lenders agree that, (i) if at any time the proceeds of any Loans are to be used
in any manner which would cause such Loans to be classified as “purpose loans”
under Regulation U of the Board (all such Loans being herein referred to as
“Purpose Loans” and all other Loans being herein referred to as “Non-Purpose
Loans”), and (ii) if at the time of the making of any Loan after giving effect
to which Purpose Loans are outstanding and the representation contained in the
fourth sentence of Section 3.12 cannot be made, the Borrower shall so notify the
Administrative Agent (and the Administrative Agent shall so notify the Lenders)
prior to the making of each such Loan (specifying the amount to be so used) and,
from and after such date, this Article X shall apply.

 

87



--------------------------------------------------------------------------------

SECTION 10.02.    Allocation of Credit. The Loans made hereunder by each Lender
shall at all times be treated for purposes of Regulation U as three separate
extensions of credit (the “A Credit”, the “B Credit” and the “C Credit” of such
Lender; collectively, the “A Credits”, the “B Credits” and the “C Credits”), as
follows:

(a)    the principal amount of the A Credit of such Lender shall be an amount
equal to the aggregate of the A Portions of all Purpose Loans made by such
Lender (for purposes of this Article X, the “A Portion” of any Purpose Loan
shall be a portion of the original principal amount of such Purpose Loan equal
to such Lender’s Commitment Percentage of the maximum loan value of the Margin
Stock (including the Margin Stock to be purchased with such Purpose Loan)
referred to in Section 10.03(a) (minus any part of such Margin Stock allocated
by such Lender under this paragraph (a) to prior Purpose Loans made by it) as
determined by such Lender at the time of the making of such Purpose Loan in
accordance with Regulation U) minus all payments and prepayments applied thereto
in accordance with Sections 10.03(a) and (b) and Section 10.04;

(b)    the principal amount of the B Credit of such Lender shall be an amount
equal to the aggregate of the B Portions of all Purpose Loans made by such
Lender (for purposes of this Article X, the “B Portion” of any Purpose Loan
shall mean the difference between the original principal amount of such Purpose
Loan and the A Portion of such Purpose Loan) minus all payments and prepayments
applied thereto in accordance with Sections 10.03(a) and (b) and Section 10.04;
and

(c)    the principal amount of the C Credit of such Lender shall be an amount
equal to the aggregate of the portions (the “C Portions”) of all Loans made by
such Lender other than the A Portions and the B Portions of such Loans minus all
payments and prepayments applied thereto in accordance with Sections 10.03(a)
and (b) and Section 10.04.

SECTION 10.03.    Allocation of Collateral. (a)The benefits of negative pledges
in favor of the Lenders (direct and indirect) in the Margin Stock and the
proceeds thereof provided for by this Agreement shall be allocated to the
payment of the principal of and interest on the A Credits of the Lenders and of
all other amounts payable by the Borrower under this Agreement in connection
with the A Credits (collectively, the “A Credit Amounts”); after the payment in
full of the A Credit Amounts such benefits shall be allocated to the payment of
the principal of and interest on first the B Credits of the Lenders and of all
other amounts payable by the Borrower under this Agreement in connection with
the B Credits (collectively, the “B Credit Amounts”) and second the C Credits of
the Lenders and of all other amounts payable by the Borrower under this
Agreement in connection with the C Credits (collectively, the “C Credit
Amounts”). The Borrower agrees that it shall not, and shall not permit any of
its subsidiaries to, sell, transfer or otherwise dispose of any shares of Margin
Stock, or otherwise withdraw or substitute any direct or indirect security for
any Purpose Loans, unless after giving effect thereto and to any prepayments of
Loans to be made in connection therewith, such sale, transfer, disposition or
other withdrawal or substitution would be permissible under Section 221.3(f) of
Regulation U.

 

88



--------------------------------------------------------------------------------

(b)    The benefits of the negative pledges in favor of the Lenders (direct and
indirect) in the assets of the Borrower other than Margin Stock provided for by
this Agreement shall be allocated first to the payment of the B Credit Amounts
and second to the payment of the C Credit Amounts; and only after the payment in
full of all B Credit Amounts and C Credit Amounts, to the payment of the A
Credit Amounts.

(c)    Each Lender will mark its records to identify irrevocably the A Credit of
such Lender with the benefits described in paragraph (a) of this Section 10.03
and the B Credit of such Lender with the benefits described in paragraph (b) of
this Section 10.03 upon which it is relying as security for the B Credit and the
C Credit of such Lender with the benefits described in paragraph (b) of this
Section 10.03 upon which it is relying as security for the C Credit.

(d)    In order to better enable the Lenders to comply with paragraph (c) of
this Section 10.03, Purpose Loans shall be treated as separate and distinct
“Loans” (A Credits, being credits for which the Lender is relying upon Margin
Stock as security and B Credits, being credits for which the Lender is relying
upon assets other than Margin Stock as security) and shall be treated as
separate and distinct from Non-Purpose Loans (C Credits, being credits for which
the Lender is relying as security on assets other than the assets required to
secure the A Credits and B Credits) for purposes of borrowings, payments,
prepayments and conversions of Loans under this Agreement and the determination
of Interest Periods with respect thereto.

SECTION 10.04.    Allocation of Payments. Except as otherwise specifically
provided in this Agreement (but in any event subject to the requirements of
Regulation U), all payments and prepayments by the Borrower of the Loans shall
be applied first to the payment or prepayment of the A Credits, second to the
payment or prepayment of the B Credits and third to the payment or prepayment of
the C Credits, provided that each such payment and prepayment made with funds
derived from assets subject to the provisions of paragraph (b) of Section 10.03
shall be applied first to the payment or prepayment of the B Credit Amounts,
second to the payment or prepayment of the C Credit Amounts and third to the
payment or prepayment of the A Credit Amounts; and provided further, that each
such payment and prepayment made with funds derived from assets subject to the
provisions referred to in paragraph (a) of Section 10.03 shall be applied first
to the payment or prepayment of the A Credit Amounts, second to the payment or
prepayment of the B Credit Amounts and third to the payment or prepayment of the
C Credit Amounts.

SECTION 10.05.    Information. The Borrower will furnish to each Lender, prior
to the making of any Loan or at any time thereafter upon the request of such
Lender, such information as such Lender may require to distinguish between
Purpose Loans and Non-Purpose Loans and to determine the A, B and C Portions
thereof, and from time to time such other information as such Lender may require
to comply with paragraphs (c) and (d) of Section 10.03 and with Section 10.04
and to further determine compliance with Regulation U, and such documents as
such Lender may require to comply with Regulation U.

 

89



--------------------------------------------------------------------------------

SECTION 10.06.    Individual Lender Responsibility. Each Lender shall be
responsible for its own compliance with and administration of the provisions of
this Article X, and the Administrative Agent shall have no responsibility for
any determinations or allocations (including, without limitation, any
allocations of payments or prepayments) made or to be made by any Lender as
required by such provisions. Notwithstanding anything else provided herein,
nothing contained in this Article X shall bind any Lender to act (or to fail to
act) in any manner that could cause such Lender to violate, or could result in
the violation of, any applicable law, rule, regulation or order of any
Governmental Authority.

 

90



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender

   Allocation  

JPMorgan Chase Bank, N.A.

   $ 175,000,000  

Bank of Montreal, Chicago Branch

   $ 175,000,000  

BNP Paribas

   $ 175,000,000  

Citibank, N.A.

   $ 175,000,000  

Credit Suisse AG, Cayman Islands Branch

   $ 175,000,000  

Mizuho Bank (USA)

   $ 175,000,000  

Sumitomo Mitsui Banking Corporation

   $ 175,000,000  

The Bank of Nova Scotia

   $ 175,000,000  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 175,000,000  

Toronto Dominion (New York) LLC

   $ 175,000,000  

U.S. Bank National Association

   $ 175,000,000  

ABN AMRO Capital USA LLC

   $ 115,000,000  

Australia and New Zealand Banking Group Limited

   $ 115,000,000  

Royal Bank of Canada

   $ 115,000,000  

Standard Chartered Bank

   $ 115,000,000  

Westpac Banking Corporation

   $ 115,000,000  

Banco Bilbao Vizcaya Argentaria S.A.

   $ 100,000,000  

Canadian Imperial Bank of Commerce

   $ 100,000,000  

Export Development Canada

   $ 100,000,000  

Goldman Sachs Bank USA

   $ 100,000,000  

National Bank of Canada

   $ 100,000,000     

 

 

 

TOTAL:

   $ 3,000,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 3.06

DISCLOSED MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE 3.13

SUBSIDIARIES

 

Name

  

Incorporation

   Ownership*  

Newmont Mining Corporation

   Delaware, USA   

Moydow Limited

   Ghana      100 % 

Newmont LaSource SAS

   France      16.9251 % 

Euronimba Limited

   Jersey      43.5001 % 

Euronimba Liberia Limited

   Liberia      100 % 

Euronimba UK Limited

   United Kingdom      100 % 

Societe des Mines de Fer de Guinee S.A.

   Guinea      95 % 

Newmont Ghana Gold Limited

   Ghana      100 % 

N.I. Limited

   Bermuda      100 % 

Newmont Australia Holdings Pty Ltd

   Victoria, Australia      100 % 

Newmont Australia Pty Ltd

   Western Australia      99.8249 % 

Kalgoorlie Lake View Pty Ltd

   Victoria, Australia      100 % 

Kalgoorlie Consolidated Gold Mines Pty Ltd

   Western Australia      50 % 

North Kalgurli Mines Pty Ltd

   Western Australia      100 % 

Newmont AP Power Pty Ltd

   Western Australia      100 % 

Newmont Boddington Pty Ltd

   Western Australia      100 % 

Newmont Boddington Gold Pty Ltd

   Western Australia      100 % 

Newmont Capital Pty Ltd

   New South Wales, Australia      100 % 

Newmont Landco Pty Ltd

   Western Australia      100 % 

Newmont Mining Finance Pty Ltd

   Australian Capital Territory      100 % 

Newmont Mining Holdings Pty Ltd

   South Australia      100 % 

Newmont Exploration Pty Ltd

   Victoria, Australia      100 % 

Newmont Gold Pty Ltd

   Western Australia      100 % 

GMK Investments Pty Ltd

   Western Australia      100 % 

Newmont Power Pty Ltd

   Western Australia      100 % 

NP Kalgoorlie Pty Ltd

   Western Australia      100 % 

Goldfields Power Pty Ltd

   Western Australia      50 % 

Newmont Gold Marketing & Finance Pty Ltd

   Western Australia      100 % 

Australian Gold Alliance Pty Ltd

   Western Australia      100 % 

Newmont NGL Holdings Pty Ltd

   Northern Territory, Australia      100 % 

Newmont Pajingo Pty Ltd

   Western Australia      100 % 

Newmont Tanami Pty Ltd

   Western Australia      57.3935 % 

Newmont Pacific Energy Pty Ltd

   Western Australia      100 % 

Newmont International Exploration Pty Ltd

   Western Australia      100 % 

Newmont Asia Pty Ltd

   Western Australia      100 % 

Kepala Burung Offshore Pty Ltd

   Victoria, Australia      36.1101 % 

Newmont Mining Services Pty Ltd

   Western Australia      100 % 

Wirralie Gold Mines Pty Ltd

   Queensland, Australia      100 % 

Newmont Tanami Pty Ltd

   Western Australia      42.6065 % 

Newmont Woodcutters Pty Ltd

   New South Wales, Australia      100 % 

Newmont Yandal Operations Pty Ltd

   Victoria, Australia      100 % 

Newmont Australia Pty Ltd

   Western Australia      0.1751 % 

Newmont Canada FN Holdings ULC

   British Columbia      <.0001 % 

Newmont Capital Limited

   Nevada, USA      100 % 

Miramar Gold Corporation

   Nevada, USA      100 % 

Newmont Indonesia, LLC

   Delaware, USA      100 % 

NVL (USA) Limited

   Delaware, USA      100 % 

Orcana Resources Inc.

   Nevada, USA      100 % 

Talapoosa Mining Inc.

   Nevada, USA      100 % 



--------------------------------------------------------------------------------

Newmont CC&V Mining Corporation

   Delaware, USA      100 % 

Cripple Creek & Victor Gold Mining Company LLC

   Colorado, USA      99.9000 % 

The LeClair Consolidated Mines Company

   Colorado, USA      100 % 

The Matoa Gold Mining Company

   Wyoming, USA      100 % 

GCGC LLC

   Colorado, USA      100 % 

Cripple Creek & Victor Gold Mining Company LLC

   Colorado, USA      0.1000 % 

Newmont Euronimba B.V.

   Netherlands      100 % 

Newmont FH B.V.

   Netherlands      100 % 

Fronteer Development (USA) Inc.

   Delaware, USA      100 % 

Fronteer Development LLC

   Delaware, USA      100 % 

Fronteer Royalty LLC

   Delaware, USA      100 % 

Nevada Eagle Resources LLC

   Nevada, USA      100 % 

Newmont Canada Holdings ULC

   British Columbia      100 % 

Newmont Golden Ridge Holdings, VOF

   Netherlands      95 % 

Newmont Golden Ridge Limited

   Ghana      100 % 

Newmont Suriname, LLC

   Delaware, USA      100 % 

Suriname Gold Project CV

   Suriname      75 % 

Newmont Holdings ULC

   Nova Scotia      100 % 

Minera La Zanja S.R.L.

   Peru      46.9407 % 

Newmont Canada FN Holdings ULC

   British Columbia      99.9846 % 

Miramar Northern Mining Ltd.

   British Columbia      100 % 

Con Exploration Ltd.

   British Columbia      100 % 

Miramar HBG Inc.

   Quebec      100 % 

Vol Mines Limited

   British Columbia      66.6669 % 

Newmont Canada Corporation

   Nova Scotia      100 % 

Hemlo Gold Mines Ghana Limited

   Ghana      100 % 

Newmont Canada FN Holdings ULC

   British Columbia      0.0154 % 

PT Newmont Minahasa Raya

   Indonesia      80 % 

NeXtech Drilling Ltd.

   Alberta      50 % 

Newmont LaSource SAS

   France      16.7001 % 

Newmont Mineral Holdings B.V.

   Netherlands      100 % 

Newmont Nusa Tenggara Holdings B.V.

   Netherlands      100 % 

Nusa Tenggara Partnership B.V.

   Netherlands      56.2500 % 

Newmont USA Limited

   Delaware, USA      100 % 

Battle Mountain Resources Inc.

   Nevada, USA      100 % 

Dawn Mining Company LLC

   Delaware, USA      58.1855 % 

Elko Land and Livestock Company

   Nevada, USA      100 % 

ELLC Grazing Membership LLC

   Nevada, USA      100 % 

Empresa Minera Maria SRL

   Bolivia      75.4286 % 

Hospah Coal Company

   Delaware, USA      100 % 

Idarado Mining Company

   Delaware, USA      80.1674 % 

Minera BMG

   Nevada, USA      100 % 

Minera Choluteca S.A. de C.V.

   Honduras      48 % 

Minera Newmont (Chile) Limitada

   Chile      99.3827 % 

Newmont Australia Investment Limited

   Delaware, USA      100 % 

Newmont Bolivia Limited

   Nevada, USA      100 % 

Newmont de Mexico, S.A. de C.V.

   Mexico      >99.9999 % 

Newmont Global Employment Limited Partnership

   Bermuda      99 % 

Newmont Gold Company

   Delaware, USA      100 % 

Newmont GTR LLC

   Nevada, USA      100 % 

Newmont Indonesia Investment Limited

   Delaware, USA      100 % 

Newmont International Services Limited

   Delaware, USA      100 % 



--------------------------------------------------------------------------------

Newmont Global Employment Limited Partnership

   Bermuda      1 % 

PT Newmont Pacific Nusantara

   Indonesia      1 % 

Newmont Latin America Limited

   Delaware, USA      100 % 

Minera Los Tapados S.A.

   Peru      <.0007 % 

Minera Newmont (Chile) Limitada

   Chile      0.6173 % 

Newmont de Mexico S.A. de C.V.

   Mexico      <0.0001 % 

Newmont McCoy Cove Limited

   Nevada, USA      100 % 

Newmont Nevada Energy Investment LLC

   Delaware, USA      100 % 

Newmont North America Exploration Limited

   Delaware, USA      100 % 

Newmont Overseas Exploration Limited

   Delaware, USA      100 % 

PT Newmont Pacific Nusantara

   Indonesia      99 % 

Newmont Peru Limited

   Delaware, USA      100 % 

Minera Los Tapados S.A.

   Peru      99.9987 % 

Newmont Investment Holdings LLC

   Delaware, USA      100 % 

Newmont Peru S.R.L.

   Peru      .0003 % 

Newmont Peru S.R.L.

   Peru      99.9997 % 

Minera Chaupiloma Dos de Cajamarca S.R.L.

   Peru      40 % 

Minera Ninobamba S.R.L.

   Peru      60 % 

Newmont Realty Company

   Delaware, USA      100 % 

Newmont Second Capital Corporation

   Delaware, USA      100 % 

Minera Yanacocha S.R.L.

   Peru      51.3500 % 

Newmont Mines Limited

   Delaware, USA      100 % 

Newmont Technologies Limited

   Nevada, USA      100 % 

New Verde Mines LLC

   Delaware, USA      100 % 

Resurrection Mining Company

   Delaware, USA      100 % 

San Juan Basin Coal Holding Company

   Delaware, USA      100 % 

Santa Fe Pacific Gold Corporation

   Delaware, USA      100 % 

Newmont Ventures Limited

   Delaware, USA      100 % 

EMH (BVI) Inc.

   British Virgin Islands      100 % 

Marien Mining Company, S.A.

   Haiti      99.9750 % 

Newmont (Guyana) Incorporated

   Guyana      100 % 

Newmont Golden Ridge Holdings, VOF

   Netherlands      5 % 

NVL Argentina S.R.L.

   Argentina      90.0344 % 

NVL Caucasus Limited LLC

   Armenia      99.9997 % 

NVL Haiti Limited S.A.

   Haiti      99.9500 % 

NVL PNG Limited

   Papua New Guinea      100 % 

NVL Solomon Islands Limited

   Solomon Islands      100 % 

Saddleback Investments Pty Ltd

   Australia      100 % 

Normandy Overseas Holding Company Sdn Bhd

   Malaysia      100 % 

Normandy Company (Malaysia) Sdn Bhd

   Malaysia      100 % 

Newmont International Group BV

   Netherlands      100 % 

Newmont LaSource SAS

   France      66.3748 % 

NVL Argentina S.R.L.

   Argentina      9.9656 % 

Pittston Nevada Gold Company, Ltd.

   Nevada, USA      100 % 

West Pequop Project LLC

   Nevada, USA      49 % 

Pequop Exploration LLC

   Nevada, USA      100 % 



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS

The Liens securing the following Indebtedness are in existence on the Amendment
Effective Date:

 

Martin Transload Facility

   $ 4,738,381  

Haul Truck Lease 1

   $ 4,676,990  

Haul Truck Lease 2

   $ 3,309,482  

Prospector Pipeline

   $ 1,750,050  

Boddington Service Truck

   $ 212,456  

Total

   $ 14,687,359  